 



EXHIBIT 10.4

GORDON & SILVER, LTD.
GERALD M. GORDON, ESQ.
Nevada Bar No. 229
WILLIAM M. NOALL, ESQ.
Nevada Bar No. 3549
THOMAS H. FELL, ESQ.
Nevada Bar No. 3717
3960 Howard Hughes Pkwy, 9th Fl.
Las Vegas, Nevada 89109
Telephone (702) 796-5555
Facsimile (702) 369-2666

Attorneys for Debtors

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA



In re     Case No. BK-N-00-33467-GWZ  Chapter 11       Joint Administration
With: FITZGERALDS GAMING     BK-N-00-33468   (Fitzgeralds South, Inc.)
CORPORATION, a Nevada corporation,     BK-N-00-33469   (Fitzgeralds Reno, Inc.)
      BK-N-00-33470   (Fitzgeralds, Inc.) Debtor.     BK-N-00-33471  
(Fitzgeralds Las Vegas, Inc.)       BK-N-00-33472   (Fitzgeralds Mississippi,
Inc.) o  Affects this Debtor. /   BK-N-00-33473   (Fitzgeralds Black Hawk, Inc.)

--------------------------------------------------------------------------------

    BK-N-00-33474   (Fitzgeralds Black Hawk II, Inc.)       BK-N-00-33475   (101
Main Street LLC) x  Affects all Debtors. /   BK-N-00-33476   (Fitzgeralds
Fremont Experience Corp.)

--------------------------------------------------------------------------------

                      o  Affects FITZGERALDS SOUTH, INC.,           a Nevada
corporation, /        

--------------------------------------------------------------------------------

                      o  Affects FITZGERALDS RENO, INC.,           a Nevada
corporation, /   FIRST AMENDED

--------------------------------------------------------------------------------

    DEBTORS’ PLAN OF REORGANIZATION         o  Affects FITZGERALDS INCORPORATED,
      a Nevada corporation, /        

--------------------------------------------------------------------------------

                      o  Affects FITZGERALDS LAS VEGAS, INC.,           a Nevada
corporation, /        

--------------------------------------------------------------------------------

                      o  Affects FITZGERALDS MISSISSIPPI, INC.,           a
Mississippi corporation, /        

--------------------------------------------------------------------------------

                      o  Affects FITZGERALDS BLACK HAWK,           INC., a
Nevada corporation, /        

--------------------------------------------------------------------------------

                      o  Affects FITZGERALDS BLACK HAWK II,     Date: February
10, 2003 INC., a Colorado corporation, /   Time: 2:00 p.m.

--------------------------------------------------------------------------------

                      o  Affects 101 MAIN STREET LIMITED           LIABILITY
COMPANY, a Colorado limited           liability company, /        

--------------------------------------------------------------------------------

                      o  Affects FITZGERALDS FREMONT           EXPERIENCE
CORPORATION,           a Nevada corporation, /        

--------------------------------------------------------------------------------

         



--------------------------------------------------------------------------------



 





  TABLE OF CONTENTS         1
DEFINITIONS, RULES OF INTERPRETATION AND COMPUTATION OF TIME
1 1.1
Definitions
1 1.1.1
Administrative Claim
1 1.1.2
Administrative Claim Bar Date
2 1.1.3
Affiliate
2 1.1.4
Allowed Claim
2 1.1.5
Avoidance Actions
2 1.1.6
Ballot
2 1.1.7
Bankruptcy Code
2 1.1.8
Bankruptcy Court
2 1.1.9
Bankruptcy Rules
2 1.1.10
Bar Date
2 1.1.11
Business Day
2 1.1.12
Cash
3 1.1.13
Cash Collateral Order
3 1.1.14
Cash Collateral Stipulation
3 1.1.15
Cash Incentive Claims
3 1.1.16
Chapter 11 Cases
3 1.1.17
Claim
3 1.1.18
Class
3 1.1.19
Compensation Motion
3 1.1.20
Compensation Order
3 1.1.21
Confirmation
3 1.1.22
Confirmation Date
3 1.1.23
Confirmation Hearing
3 1.1.24
Confirmation Order
3 1.1.25
Consenting Noteholders
4 1.1.26
Contingent Claim
4 1.1.27
Creditor
4 1.1.28
Cure
4 1.1.29
Debt Instrument
4 1.1.30
Debtors
4 1.1.31
Debtor Subsidiaries
4 1.1.32
Disbursing Agent
4 1.1.33
Disclosure Statement
4 1.1.34
Disputed Claim
4 1.1.35
Distributable Cash
5 1.1.36
Distribution Date
5 1.1.37
Distribution Record Date
5 1.1.38
Effective Date
5 1.1.39
Equity Security
5 1.1.40
Estates
5 1.1.41
Executive
5 1.1.42
FAMI
5

i



--------------------------------------------------------------------------------



 





1.1.43
FBHI
5 1.1.44
FBHII
5 1.1.45
FFEC
5 1.1.46
FGC
5 1.1.47
FGC Board of Directors
6 1.1.48
FGC Equity Security
6 1.1.49
FI
6 1.1.50
FLVI
6 1.1.51
FMC
6 1.1.52
FMI
6 1.1.53
FRI
6 1.1.54
FSI
6 1.1.55
FSI Warrants
6 1.1.56
Federal Judgment Rate
6 1.1.57
Final Order
6 1.1.58
Fitzgeralds Black Hawk
6 1.1.59
Fitzgeralds Las Vegas
6 1.1.60
Fitzgeralds Reno
7 1.1.61
Fitzgeralds Tunica
7 1.1.62
Gaming Authorities
7 1.1.63
General Unsecured Claim
7 1.1.64
Governmental Or Regulatory Authority
7 1.1.65
Indenture
7 1.1.66
Indenture Trustee
7 1.1.67
Indenture Trustee Professional Fees and Costs Payments
7 1.1.68
Informal Committee
7 1.1.69
Informal Committee Professionals
7 1.1.70
Informal Committee Professionals Fees and Costs Payments
7 1.1.71
Intercompany Claims
8 1.1.72
IRS
8 1.1.73
Lien
8 1.1.74
Liquidation Date
8 1.1.75
Liquidation Trust
8 1.1.76
Liquidation Trust Agreement
8 1.1.77
Liquidation Trust Board of Managers
8 1.1.78
Liquidation Trust Shares
8 1.1.79
Litigation Claims
8 1.1.80
Majestic Agreement
8 1.1.81
Majestic Investor
8 1.1.82
Net Distributable Cash
9 1.1.83
Net Residual Assets
9 1.1.84
Nevada Purchase Note
9 1.1.85
Nevada Secretary
9 1.1.86
Non-Debtor Affiliates
9 1.1.87
Noteholder Deficiency Claims
9 1.1.88
Noteholders
9 1.1.89
Notes
9 1.1.90
Original First Mortgage Security Documents
9

ii



--------------------------------------------------------------------------------



 





1.1.91
NRS Chapter 92A
9 1.1.92
Old FGC Common Stock
9 1.1.93
Old FGC Preferred Stock
9 1.1.94
101 Main
10 1.1.95
101 Main Managing Member
10 1.1.96
Operating Companies
10 1.1.97
Operating Pleadings
10 1.1.98
Person
10 1.1.99
Petition Date
10 1.1.100
Plan
10 1.1.101
Plan Distribution Cash
10 1.1.102
Plan Supplement
10 1.1.103
Post-Petition Date Cash Distribution
10 1.1.104
Pre-Petition Date Excess Cash Distribution
10 1.1.105
Preserved Ordinary Course Administrative Claim
11 1.1.106
Priority Benefit Plan Contribution Claim
11 1.1.107
Priority Customer Deposits Claim
11 1.1.108
Priority Tax Claim
11 1.1.109
Priority Wage Claim
11 1.1.110
Pro Rata
11 1.1.111
Professional Fees
11 1.1.112
Protocol Motion
11 1.1.113
Protocol Order
11 1.1.114
Reinstated or Reinstatement
11 1.1.115
Residual Assets
12 1.1.116
Restructuring Agreement
12 1.1.117
Retention Payment
12 1.1.118
Risk Management Contracts
12 1.1.119
Schedules
12 1.1.120
SEC
12 1.1.121
Secured Claim
12 1.1.122
Secured Tax Claims
13 1.1.123
Securities Act
13 1.1.124
Senior Management
13 1.1.125
Senior Management Incentive Program
13 1.1.126
Statutory Committee
13 1.1.127
Subordinated Claim
13 1.1.128
Subsidiaries
13 1.1.129
Subsidiaries Board of Directors
13 1.1.130
Subsidiary Equity Interest
13 1.1.131
Original Subsidiary Guarantee
13 1.1.132
Tail Liability
13 1.1.133
363 Motion
14 1.1.134
363 Order
14 1.1.135
Taxes
14 1.1.136
Voting Record Date
14 1.2
Computation of Time
14 1.3
Rules of Interpretation
14

iii



--------------------------------------------------------------------------------



 





2
TREATMENT OF UNCLASSIFIED CLAIMS
14 2.1
General
14 2.2
Treatment of Administrative Claims
14 2.2.1
Generally
14 2.2.2
Requests for Payment
15 2.2.3
Allowed Preserved Ordinary Course Administrative Claims
15 2.3
Executive Incentive Claims
15 2.3.1
Retention and Severance
15 2.3.2
Cash Distribution Incentive
15 2.4
Allowed Priority Tax Claims
15 3
DESIGNATION OF CLASSES OF CLAIMS AND EQUITY INTERESTS
16 3.1
Summary of Classification
16 3.2
Specific Classification
17 3.2.1
Class 1: Priority Wage Claims
17 3.2.2
Class 2: Priority Benefit Plan Contribution Claims
17 3.2.3
Class 3: Priority Customer Deposit Claims
17 3.2.4
Class 4: Secured Tax Claims
17 3.2.5
Class 5: Miscellaneous Secured Claims
17 3.2.6
Noteholder Secured Claims
18 3.2.7
Class 7: General Unsecured Claims
18 3.2.8
Class 8: Noteholder Deficiency Claims
18 3.2.9
Class 9: Intercompany Claims
18 3.2.10
Class 10: Subsidiary Equity Securities
18 3.2.11
Class 11: Old FGC Preferred Stock
18 3.2.12
Class 12: FSI Warrant Claims
18 3.2.13
Class 13: Old FGC Common Stock
18 4
DESIGNATION OF AND PROVISIONS FOR TREATMENT OF CLASSES OF CLAIMS NOT IMPAIRED BY
THIS PLAN
18 4.1
Class 1 - Priority Wage Claims
18 4.2
Class 2 - Priority Benefit Plan Contribution Claims
18 4.3
Class 3 - Priority Customer Deposit Claims
18 4.4
Class 4 - Secured Tax Claims
19 4.5
Class 5 - Miscellaneous Secured Claims
19 4.6
Interest
19 5
DESIGNATION OF AND PROVISIONS FOR TREATMENT OF CLASSES OF CLAIMS AND EQUITY
SECURITIES IMPAIRED BY THIS PLAN
19 5.1
Class 6 - Noteholder Secured Claims
19 5.1.1
Distributions
19 5.1.2
Reserves
20 5.2
Class 7 - General Unsecured Claims
20 5.3
Class 8 - Noteholder Deficiency Claims
20 5.4
Class 9 - Intercompany Claims
20 5.5
Class 10 - Subsidiary Equity Interests
20 5.6
Class 11 - Old FGC Preferred Stock
20

iv



--------------------------------------------------------------------------------



 





5.7
Class 12 - FSI Warrant Claims
20 5.8
Class 13 - Old FGC Common Stock
20 6
MEANS FOR IMPLEMENTATION OF PLAN
20 6.1
Plan Implementation Steps Occurring on Effective Date
20 6.2
Distribution of Plan Distribution Cash
22 6.3
Notice of Effectiveness
22 6.4
Ratification of Liquidation Trust
22 6.5
No Corporate Action Required.
22 6.6
Informal Committee
22 6.7
Duties of Indenture Trustee
22 7
EXECUTORY CONTRACTS AND UNEXPIRED LEASES
22 7.1
Executory Contracts
22 7.2
Approval of Assumption or Rejection
23 7.3
Cure of Defaults
23 7.4
Post-Petition Date Contracts and Leases
23 7.5
Restructuring Agreement
23 7.6
Bar Date
23 7.7
Indemnification Obligations
23 8
MANNER OF DISTRIBUTION OF PROPERTY UNDER THIS PLAN
24 8.1
Surrender of Securities or Debt Instruments
24 8.2
Distribution Record Date
24 8.3
Delivery of Distributions
24 9
CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE
25 9.1
Conditions to Confirmation
25 9.2
Conditions to Effectiveness
25 9.3
Waiver of Conditions
26 10
TITLE TO PROPERTY; DISCHARGE; INJUNCTION
26 10.1
Revesting of Assets
26 10.2
Preservation of Litigation Claims
26 10.3
Discharge
26 10.4
Injunction
26 10.5
Exculpation
26 11
RETENTION OF JURISDICTION
27 11.1
Jurisdiction
27 12
MODIFICATION AND AMENDMENT OF PLAN; ALTERNATIVE TRANSACTIONS
28 12.1
Modification and Amendment
28 13
MISCELLANEOUS
29 13.1
Filing of Objections to Claims
29

v



--------------------------------------------------------------------------------



 





13.2
Resolution of Objections After Effective Date; Distributions
29 13.2.1
Resolution of Objections
29 13.2.2
Distributions
29 13.2.3
Late-Filed Claims
29 13.3
Effectuating Documents; Further Transactions; Timing
30 13.4
Exemption from Transfer Taxes.
30 13.5
Revocation or Withdrawal of this Plan
30 13.6
Binding Effect
30 13.7
Governing Law
30 13.8
Modification of Payment Terms
31 13.9
Providing for Claims Payments
31 13.10
Set Offs
31 13.11
Notices
31 13.12
Statutory Committee
32 13.13
Severability
32 13.14
Withholding and Reporting Requirements
33 13.15
Post Confirmation Reporting
33 13.16
Cramdown
33 13.17
Quarterly Fees to the United States Trustee
33

vi



--------------------------------------------------------------------------------



 



      Fitzgeralds Gaming Corporation, a Nevada corporation (“FGC”), Fitzgeralds
South, Inc., a Nevada corporation (“FSI”), Fitzgeralds Reno, Inc., a Nevada
corporation (“FRI”), Fitzgeralds Incorporated, a Nevada corporation (“FI”),
Fitzgeralds Las Vegas, Inc., a Nevada corporation (“FLVI”), Fitzgeralds
Mississippi, Inc., a Mississippi corporation (“FMI”), Fitzgeralds Black Hawk,
Inc., a Nevada corporation (“FBHI”), Fitzgeralds Black Hawk II, Inc., a Colorado
corporation (“FBHII”), 101Main Street Limited Liability Company, a Colorado
limited liability company (“101Main”) and Fitzgeralds Fremont Experience
Corporation, a Nevada corporation (“FFEC” and together with FGC, FSI, FRI, FI,
FLVI, FMI, FBHI, FBHII and 101Main, the “Debtors”), debtors and
debtors-in-possession, jointly propose this First Amended Plan of Reorganization
(“Plan”) for the resolution of the Debtors’ outstanding Claims and Equity
Securities (as these terms are defined herein). All creditors and other
parties-in-interest should refer to the Disclosure Statement (as this term is
defined herein) for a discussion of the Debtors’ history, assets, historical
financial data, and for a summary and analysis of this Plan and certain related
matters.



    All holders of Claims against and Equity Securities in the Debtors are
encouraged to read this Plan, the Disclosure Statement and the related
solicitation materials in their entirety before voting to accept or reject this
Plan.

      Subject to the restrictions on modifications set forth in Section 1127 of
the Bankruptcy Code and Bankruptcy Rule 3019, and those restrictions on
modifications set forth in Article 13 to this Plan, the Debtors expressly
reserve the right to alter, amend, strike, withdraw or modify this Plan one or
more times before its substantial consummation.



1.   DEFINITIONS, RULES OF INTERPRETATION AND COMPUTATION OF TIME

      1.1. Definitions. For purposes of this Plan, except as expressly provided
or unless the context otherwise requires, all capitalized terms not otherwise
defined shall have the meanings ascribed to them in this Article 1. Any term
used in this Plan that is not defined herein, but is defined in the Bankruptcy
Code, the Restructuring Agreement or the Bankruptcy Rules, shall have the
meaning ascribed to that term in the Bankruptcy Code, Restructuring Agreement or
the Bankruptcy Rules, in that order of priority. Whenever the context requires,
such terms shall include the plural as well as the singular, the masculine
gender shall include the feminine, and the feminine gender shall include the
masculine. As used in this Plan, the following terms shall have the meanings
specified below:



        1.1.1 Administrative Claim. A Claim for any cost or expense of
administration of the Chapter 11 Cases allowed under Sections 503(b), 507(b) or
546(c)(2) of the Bankruptcy Code and entitled to priority under Section
507(a)(1) of the Bankruptcy Code, including, but not limited to: (i) fees
payable pursuant to Section 1930 of Title 28 of the United States Code; (ii) the
actual and necessary costs and expenses incurred after the Petition Date of
preserving the Estates, including wages, salaries, or commissions for services
rendered after the commencement of the Chapter 11 Cases; and (iii) all
Professional Fees approved by the Bankruptcy Court pursuant to interim and final
allowances. To the extent that a Claim is allowed as an Administrative Claim
pursuant to Section 365(d)(3) of the Bankruptcy Code, such Claim shall also be
deemed an“ Administrative Claim” under this paragraph.

 



--------------------------------------------------------------------------------



 





        1.1.2 Administrative Claim Bar Date. The end of the first Business Day
occurring on or after the forty-fifth (45th) day after the Effective Date.    
      1.1.3 Affiliate.This term has the meaning set forth in Section 101(2) of
the Bankruptcy Code.           1.1.4 Allowed Claim. Any Claim, or any portion
thereof, against any of the Debtors: (i) proof of which, requests for payment of
which, or application for allowance of which, was filed or deemed to be filed on
or before the Bar Date, Administrative Claim Bar Date or the Professional Fee
Bar Date, as the case may be, for filing proofs of Claim or requests for payment
for Claims of such type against the Debtors; or (ii) if no proof of Claim is
filed, which has been or hereafter is listed by the Debtors in the Schedules as
liquidated in amount and not disputed or contingent; and, in either case, the
portion of such Claim as to which either (x) no objection to the allowance
thereof has been interposed within the applicable period of limitation fixed by
this Plan, the Bankruptcy Code, the Bankruptcy Rules or the Bankruptcy Court or
(y) the Bankruptcy Court has entered a Final Order allowing such portion of such
Claim. The term “Allowed” when used to modify a reference in this Plan to any
Claim or Class of Claims, shall mean a Claim (or any Claim in any such Class)
that is so allowed, e.g. “Allowed Secured Claim” is a Secured Claim.          
1.1.5 Avoidance Actions.This term refers to and means all actions preserved for
the Estates set forth in Sections 542, 543, 544, 545, 547, 548, 549, 550 and
553(b) of the Bankruptcy Code.           1.1.6 Ballot. The form of ballot or
ballots that will be distributed with the Disclosure Statement to holders of
Claims and Equity Securities entitled to vote under this Plan in connection with
solicitation of acceptances of this Plan.           1.1.7 Bankruptcy Code. The
Bankruptcy Reform Act of 1978, Title 11, United States Code, as applicable to
the Chapter 11 Cases, as now in effect or hereafter amended, 11 U.S.C. §§ 101 et
seq.           1.1.8 Bankruptcy Court.The Bankruptcy Court of the United States
District Court for the District of Nevada or such other court as may have
jurisdiction over the Chapter 11 Cases.           1.1.9 Bankruptcy Rules.
Collectively, the Federal Rules of Bankruptcy Procedure and the local rules of
the Bankruptcy Court as applicable to the Chapter 11 Cases, as now in effect or
hereinafter amended.           1.1.10 Bar Date.The date or dates established by
the Bankruptcy Court for the filing of proofs of Claim for all Creditors,
excepting therefrom, Administrative Claims, Preserved Ordinary Course
Administrative Claims and Claims for Professional Fees.           1.1.11
Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks in the State of Nevada or New York are authorized or required
by law to close.

2



--------------------------------------------------------------------------------



 





        1.1.12 Cash.Currency, checks, negotiable instruments and wire transfers
of immediately available funds.           1.1.13 Cash Collateral Order.The Final
Order of the Bankruptcy Court entered on December 31, 2000 approving the Cash
Collateral Stipulation.           1.1.14 Cash Collateral Stipulation.The
Agreement Regarding Use of Cash Collateral entered into on or about the Petition
Date between Debtor and the Indenture Trustee.           1.1.15 Cash Incentive
Claims.This term shall have the meaning set forth in Section 2.3.2 of this Plan.
          1.1.16 Chapter 11 Cases. The cases under Chapter 11 of the Bankruptcy
Code involving Debtors including all adversary proceedings pending in connection
therewith.           1.1.17 Claim. Any right to payment from the Debtors,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured arising at any time before the Effective Date or relating
to any event that occurred before the Effective Date; or any right to an
equitable remedy for breach of performance if such breach gives rise to a right
of payment from the Debtors, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.           1.1.18 Class.A category of holders
of Claims and Equity Securities as classified in this Plan.           1.1.19
Compensation Motion.The motion filed with the Bankruptcy Court on December 5,
2000 to approve the Senior Management Incentive Program and the compensation and
benefits provided in Section 5.6 of the Restructuring Agreement.          
1.1.20 Compensation Order.Final Order entered by the Bankruptcy Court on
December 21, 2000 approving the Compensation Motion.           1.1.21
Confirmation. The entry by the Bankruptcy Court of the Confirmation Order.    
      1.1.22 Confirmation Date. The date upon which the Bankruptcy Court enters
the Confirmation Order.           1.1.23 Confirmation Hearing. The duly noticed
initial hearing held by the Bankruptcy Court to confirm this Plan pursuant to
Section 1128 of the Bankruptcy Code, and any subsequent hearing held by the
Bankruptcy Court from time to time to which the initial hearing is adjourned
without further notice other than the announcement of the adjourned dates at the
Confirmation Hearing.           1.1.24 Confirmation Order. The order entered by
the Bankruptcy Court confirming this Plan.

3



--------------------------------------------------------------------------------



 





        1.1.25 Consenting Noteholders.Consenting Noteholders means,
collectively, each signatory to the Restructuring Agreement and their
transferees and assignees as allowed by Article VII of the Restructuring
Agreement.           1.1.26 Contingent Claim. A Claim which is either
contingent, unmatured or unliquidated on or immediately before the Confirmation
Date.           1.1.27 Creditor.Any holder of a Claim, whether or not such Claim
is an Allowed Claim.           1.1.28 Cure.The distribution on the Effective
Date or as soon thereafter as practicable of Cash, or such other property as may
be agreed upon by the parties or ordered by the Bankruptcy Court, with respect
to the assumption of an executory contract or unexpired lease, pursuant to
Section 365(b) of the Bankruptcy Code, in an amount equal to all unpaid monetary
obligations, due under such executory contract or unexpired lease, to the extent
such obligations are enforceable under the Bankruptcy Code and applicable
non-bankruptcy law.           1.1.29 Debt Instrument. A debenture, bond,
promissory note, note or other transferable instrument or document evidencing
any payment obligation.           1.1.30 Debtors.Collectively, FGC, FSI, FRI,
FI, FLVI, FMI, FBHI, FBHII, 101Main and FFEC in the Chapter 11 Cases, pursuant
to Sections 1107 and 1108 of the Bankruptcy Code.           1.1.31 Debtor
Subsidiaries.Any of the Subsidiaries that are Debtors.           1.1.32
Disbursing Agent. The Liquidating Trust or such other Person as may be retained
by the Liquidating Trust and approved by the Bankruptcy Court, to hold and
distribute certain consideration to the holders of Unclassified Claims and
Allowed Claims in Classes 1, 2, 3, 4, 5, 7 and 8 (except for Noteholders) of
this Plan on the Distribution Date. With respect to distributions to Noteholders
in Classes 6 and 8, the Indenture Trustee shall be the Disbursing Agent.    
      1.1.33 Disclosure Statement. The written disclosure statement that relates
to this Plan, as approved by the Bankruptcy Court pursuant to Section 1125 of
the Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may
be amended, modified or supplemented from time to time.           1.1.34
Disputed Claim. A Claim which is: (i) subject to timely objection interposed by
the Debtors or any party in interest entitled to file and prosecute such
objection in the Chapter 11 Cases, if at such time such objection remains
unresolved; (ii) a Claim that is listed by the Debtors as disputed, unliquidated
or contingent in the Schedules; or (iii) if no objection has been timely filed,
a Claim which has been asserted in a timely filed proof of Claim in an amount
greater than or in a Class different than that listed by the Debtors in the
Schedules as liquidated in amount and not disputed or contingent; provided,
however, that the Bankruptcy Court may estimate a Disputed Claim for purposes of
allowance pursuant to Section 502(c) of the Bankruptcy Code. The term“Disputed”,
when used to modify a reference in this Plan to any Claim or Class of Claims,

4



--------------------------------------------------------------------------------



 





  shall mean a Claim (or any Claim in such Class) that is a Disputed Claim as
defined herein. In the event there is a dispute as to classification or priority
of a Claim, it shall be considered a Disputed Claim in its entirety. Until such
time as a Contingent Claim becomes fixed and absolute, such Claim shall be
treated as a Disputed Claim and not an Allowed Claim for purposes related to
allocations and distributions under this Plan.           1.1.35 Distributable
Cash.This term shall have the meaning set forth in the Restructuring Agreement.
          1.1.36 Distribution Date. The Business Day occurring as soon as
practicable after the Effective Date, upon which distributions are made to
holders of Allowed Claims under this Plan.           1.1.37 Distribution Record
Date. The Business Day immediately prior to the Effective Date.           1.1.38
Effective Date. The last to occur of: (i) the first Business Day that is at
least eleven (11) days after the Confirmation Date and on which no stay of the
Confirmation Order is in effect and (ii) the Business Day on which all of the
conditions set forth in Article 9 to this Plan have been satisfied or waived.  
        1.1.39 Equity Security.An equity security as defined in Section 101(16)
of the Bankruptcy Code.           1.1.40 Estates.Collectively, the estates
created for the Debtors in the Chapter 11 Cases pursuant to Section 541 of the
Bankruptcy Code.           1.1.41 Executive.Each of Phillip D. Griffith, Michael
E. McPherson, Paul H. Manske and Max L. Page.           1.1.42 FAMI.Fitzgeralds
Arizona Management, Inc., a Nevada corporation, one of the Non-Debtor
Affiliates.           1.1.43 FBHI.Fitzgeralds Black Hawk, Inc., a Nevada
corporation, one of the Debtors and debtors-in-possession in the Chapter 11
Cases pending before the Bankruptcy Court.           1.1.44 FBHII.Fitzgeralds
Black Hawk II, Inc., a Nevada corporation, one of the Debtors and
debtors-in-possession in the Chapter 11 Cases pending before the Bankruptcy
Court.           1.1.45 FFEC.Fitzgeralds Fremont Experience Corporation, a
Nevada corporation, one of the Debtors and debtors-in-possession in the Chapter
11 Cases pending before the Bankruptcy Court.           1.1.46 FGC.Fitzgeralds
Gaming Corporation, a Nevada corporation, one of the Debtors and
debtors-in-possession in the Chapter 11 Cases pending before the Bankruptcy
Court.

5



--------------------------------------------------------------------------------



 





        1.1.47 FGC Board of Directors. The duly constituted and acting directors
of FGC.           1.1.48 FGC Equity Security. Any Equity Security interest in
FGC, including Old FGC Common Stock and Old FGC Preferred Stock, represented by
any class or series of common or preferred stock issued by FGC prior to the
Effective Date and any warrants, options, redemption rights, dividend rights,
liquidation preferences or rights to purchase any such common or preferred
stock.           1.1.49 FI.Fitzgeralds, Inc., a Nevada corporation, one of the
Debtors and debtors-in-possession in the Chapter 11 Cases pending before the
Bankruptcy Court.           1.1.50 FLVI.Fitzgeralds Las Vegas, Inc., a Nevada
corporation, one of the Debtors and debtors-in-possession in the Chapter 11
Cases pending before the Bankruptcy Court.           1.1.51 FMC.Fitzgeralds
Management Corporation, a Nevada corporation, one of the Non-Debtor Affiliates
and a wholly-owned subsidiary of FGC.           1.1.52 FMI.Fitzgeralds
Mississippi, Inc., a Mississippi corporation, one of the Debtors and
debtors-in-possession in the Chapter 11 Cases pending before the Bankruptcy
Court.           1.1.53 FRI.Fitzgeralds Reno, Inc., a Nevada corporation, one of
the Debtors and debtors-in-possession in the Chapter 11 Cases pending before the
Bankruptcy Court.           1.1.54 FSI.Fitzgeralds South, Inc., a Nevada
corporation, one of the Debtors and debtors-in-possession in the Chapter 11
Cases pending before the Bankruptcy Court.           1.1.55 FSI Warrants.Any
warrants to purchase shares of Common Stock of FSI, formerly known as
Fitzgeralds Gaming Corporation, issued in connection with the issuance of
$36,000,000.00 in aggregate amount of Senior Secured Notes in February 1994.    
      1.1.56 Federal Judgment Rate.The rate of interest on judgments as provided
for by 28 U.S.C. § 1961 as of the Petition Date.           1.1.57 Final Order.
An order, judgment or other decree of the Bankruptcy Court which has been
appealed but which has not been vacated, reversed, modified or amended or
stayed, or for which the time to appeal or seek review or rehearing has expired
with no appeal having been filed.           1.1.58 Fitzgeralds Black Hawk.The
remaining assets of the Fitzgeralds Black Hawk Casino previously owned and
operated by 101 Main.           1.1.59 Fitzgeralds Las Vegas.The remaining
assets of the Fitzgeralds Las Vegas Hotel & Casino previously owned and operated
by FLVI.

6



--------------------------------------------------------------------------------



 





        1.1.60 Fitzgeralds Reno.The assets comprising the Fitzgeralds Reno Hotel
and Casino owned and operated by FRI.           1.1.61 Fitzgeralds Tunica.The
remaining assets of the Fitzgeralds Tunica Hotel and Casino previously owned and
operated by FMI.           1.1.62 Gaming Authorities. Collectively, the
applicable gaming and liquor licensing regulatory authorities of the States of
Nevada, Colorado and Mississippi and the applicable counties, cities or other
political subdivisions within such states and any other regulatory agency having
the authority to regulate and license the gaming activities of the Debtors.    
      1.1.63 General Unsecured Claim. A Claim that is not secured by a charge
against or interest in property in which the Estates have an interest and is not
an Administrative Claim, Priority Tax Claim, Priority Benefit Plan Contribution
Claim, Preserved Ordinary Course Administrative Claim for Professional Fees,
Priority Wage Claim, nor Priority Customer Deposit Claim and is neither
contractually nor legally subordinated to the Noteholder Deficiency Claims.
General Unsecured Claims shall exclude Noteholder Deficiency Claims and Claims
payable from non-Estate assets, such as insurance, but shall include all Claims
arising under Section 502(g) of the Bankruptcy Code.           1.1.64
Governmental Or Regulatory Authority.Any Gaming Authority, court, tribunal,
arbiter, authority, agency, commission, official or other instrumentality in the
United States, any foreign country or any domestic or foreign, county, city or
other political subdivision.           1.1.65 Indenture. The Indenture dated as
of December 31, 1997 among FGC, as obligor, the Operating Companies, FSI, FI,
FBHI, FFEC and FBHII as guarantors, and The Bank of New York, a New York banking
corporation, as trustee, pursuant to which the Notes were issued by FGC.    
      1.1.66 Indenture Trustee. The Bank of New York, or such other successor
trustee, under the Indenture.           1.1.67 Indenture Trustee Professional
Fees and Costs Payments.The fees and costs of the Indenture Trustee’s
professionals reimbursed by the Debtor prior to the Petition Date pursuant to
the Restructuring Agreement and paid by the Debtors subsequent to the Petition
Date pursuant to the Cash Collateral Order.           1.1.68 Informal
Committee.The Informal Committee of Noteholders comprised of Consenting
Noteholders.           1.1.69 Informal Committee Professionals.Ropes & Gray,
Jones Vargas and Houlihan, Lokey, Howard & Zukin and such other professionals
retained by the Informal Committee from time-to-time.           1.1.70 Informal
Committee Professionals Fees and Costs Payments. The fees and costs of the
Informal Committee Professionals reimbursed by the Debtors prior

7



--------------------------------------------------------------------------------



 





  to the Petition Date pursuant to the Restructuring Agreement and paid by the
Debtor subsequent to the Petition Date pursuant to the Cash Collateral Order.  
        1.1.71 Intercompany Claims.All Claims owed by any Debtor to any other
Debtor.           1.1.72 IRS. The Internal Revenue Service.           1.1.73
Lien.This term shall have the meaning set forth in Section 101(37) of the
Bankruptcy Code.           1.1.74 Liquidation Date.This term shall have the
meaning set forth in the Restructuring Agreement.           1.1.75 Liquidation
Trust.The trust created pursuant to Section 6.1.5 of this Plan.           1.1.76
Liquidation Trust Agreement.The agreement substantially in the form filed with
the Bankruptcy Court as Exhibit “D” to the Disclosure Statement evidencing the
Liquidation Trust.           1.1.77 Liquidation Trust Board of Managers.The
board of managers who shall administer the Liquidation Trust pursuant to the
terms of the Liquidation Trust Agreement. The Board of Managers shall consist of
from one to three individuals, unless otherwise agreed by the Informal Committee
and Debtors, designated by the Informal Committee five (5) Business Days prior
to the commencement of the Confirmation Hearing and approved by the Bankruptcy
Court at the Confirmation Hearing.           1.1.78 Liquidation Trust
Shares.Certificates issued pursuant to this Plan and the Liquidation Trust
Agreement evidencing the right to receive a Pro Rata distribution from the
Liquidation Trust, pursuant to the terms and conditions set forth in the
Liquidation Trust Agreement, which certificates shall be transferable.          
1.1.79 Litigation Claims. All rights, claims, torts, liens, liabilities,
obligations, actions, causes of action, Avoidance Actions, proceedings, debts,
contracts, judgments, damages and demands whatsoever in law or in equity,
whether known or unknown, contingent or otherwise, that the Debtors or the
Estates may have against any Person, including but not limited to, those listed
on Schedule 1.1.79 to this Plan. Failure to list a Litigation Claim on
Schedule 1.1.79 to this Plan, shall not constitute a waiver or release by the
Debtors or the Liquidation Trust of such Litigation Claim.           1.1.80
Majestic Agreement.The Purchase and Sale Agreement dated as of November 22,
2000, as amended, entered by and among Majestic Investor, as purchaser, FLVI,
101 Main and FMI, as sellers, FGC, and certain affiliates of sellers and FGC
regarding Fitzgeralds Las Vegas, Fitzgeralds Black Hawk and Fitzgeralds Tunica.
          1.1.81 Majestic Investor.Majestic Investor Holdings, LLC, a Delaware
limited liability company.

8



--------------------------------------------------------------------------------



 





        1.1.82 NCI.Nevada Club, Inc., a Nevada corporation, one of the
Non-Debtor Affiliates and a wholly-owned subsidiary of FGC.           1.1.83 Net
Distributable Cash.This term shall have the meaning set forth in the
Restructuring Agreement.           1.1.84 Net Residual Assets.An amount equal to
the Residual Assets less the Tail Liability.           1.1.85 Nevada Purchase
Note.A note or notes issued (or to be issued) by a purchaser in connection with
the acquisition of Fitzgeralds Reno. The Nevada Purchase Note shall have terms
which are no less favorable to the Debtors than the Nevada Purchase Note terms
as set forth in the Restructuring Agreement.           1.1.86 Nevada
Secretary.Secretary of State of the State of Nevada.           1.1.87 Non-Debtor
Affiliates.FMC, FAMI and NCI, each an Affiliate of the Debtors and a direct or
indirect subsidiary of one or more Debtors.           1.1.88 Noteholder
Deficiency Claims.The unsecured deficiency Claim of the Indenture Trustee and
Noteholders representing the balance of the Allowed Claim of the Indenture
Trustee and the Noteholders after receipt by the Indenture Trustee and the
Noteholders of the proceeds of the Collateral for their Allowed Secured Claims.
          1.1.89 Noteholders.The beneficial holders of Notes.           1.1.90
Notes. The 12.25% Senior Secured Notes due 2004 in the principal amount of
$205,000,000.00, issued by FGC as obligor.           1.1.91 Notes Security
Documents. The deed of trust, security agreement, financing statements and
fixture filings dated as of December 31, 1997 and all other documents executed
by Debtors pursuant to the Indenture to secure the obligations evidenced by the
Notes.           1.1.92 NRS Chapter 92A.Chapter 92A of Nevada Revised Statutes,
or any successor statute(s).           1.1.93 Old FGC Common Stock. The shares
of common stock, $0.01 par value, of FGC issued and outstanding immediately
prior to the Effective Date, and all options, warrants, including the FSI
Warrants, and similar rights related thereto whether contractual or otherwise,
to acquire such shares of common stock, and all shares or other securities or
instruments convertible or otherwise exchangeable for such shares of common
stock.           1.1.94 Old FGC Preferred Stock.The shares of preferred stock of
FGC issued and outstanding immediately prior to the Effective Date, including
the cumulative redeemable preferred stock of FGC issued pursuant to a
Certificate of Designation of Preferences Rights dated the 8th day of December,
1995 and all options, warrants and

9



--------------------------------------------------------------------------------



 





  rights related thereto whether contractual or otherwise, to acquire any such
preferred stock.           1.1.95 101 Main.101 Main Street Limited Liability
Company, a Colorado limited liability company, one of the Debtors and
debtors-in-possession in the Chapter 11 Cases pending before the Bankruptcy
Court.           1.1.96 101 Main Managing Member.The duly constituted and acting
managing member of 101 Main.           1.1.97 Operating Companies.Collectively,
FLVI, FMI, 101 Main and FRI.           1.1.98 Operating Pleadings.The first day
motions filed by Debtors to continue normal business operations of the Debtors
during the Chapter 11 Cases filed on the Petition Date and by orders entered by
the Bankruptcy Court on the Petition Date, approving such first day motions
which orders have subsequently become Final Orders.           1.1.99 Person. An
individual, corporation, limited liability company, partnership, association,
joint stock company, joint venture, estate, trust, unincorporated organization
or government, governmental unit or any subdivision thereof or any other entity.
          1.1.100 Petition Date. December 5, 2000, the date on which the Debtors
filed their voluntary petitions commencing the Chapter 11 Cases.          
1.1.101 Plan. This plan of reorganization, either in its present form or as it
may be amended, supplemented or modified from time to time, including all
exhibits and schedules annexed hereto or referenced herein.           1.1.102
Plan Distribution Cash. The Cash to be paid pursuant to this Plan to the holders
of Allowed Claims in all Classes and Allowed unclassified Claims as provided for
in this Plan on and after the Effective Date, including (i) reserves for
Disputed Claims, (ii) Administrative Claims, Professional Fees and Preserved
Ordinary Course Administrative Claims not yet allowed paid, (iii) reserves for
the estimated costs and expenses of the Liquidation Trust for the term of the
Liquidation Trust and (iv) reserves equal to any projected shortfall between
estimated Residual Assets and estimated Tail Liabilities.           1.1.103 Plan
Supplement. [Intentionally Omitted]           1.1.104 Post-Petition Date Cash
Distribution.This term refers to and means the distribution of Cash to the
Indenture Trustee after the Petition Date pursuant to Section 4.2 of the
Restructuring Agreement and the Cash Collateral Order.           1.1.105
Pre-Petition Date Excess Cash Distribution.This term refers to and means the
distribution of Cash to the Indenture Trustee pursuant to Section 4.1 of the
Restructuring Agreement.

10



--------------------------------------------------------------------------------



 





        1.1.106 Preserved Ordinary Course Administrative Claim. Administrative
Claims that are based on liabilities incurred by the Debtors in the purchase,
lease or use of goods and services in the ordinary course of their business,
including but not limited to, Administrative Claims due on account of services
provided to the Debtors after the Petition Date.           1.1.107 Priority
Benefit Plan Contribution Claim. Any Claim against an Operating Company and FGC
entitled to priority in payment under Section 507(a)(4) of the Bankruptcy Code.
          1.1.108 Priority Customer Deposits Claim. Any Claim against an
Operating Company and FGC entitled to priority in payment under Section
507(a)(6) of the Bankruptcy Code.           1.1.109 Priority Tax Claim. Any
Claim against any of the Debtors entitled to priority in payment under
Section 507(a)(8) of the Bankruptcy Code.           1.1.110 Priority Wage Claim.
Any Claim against an Operating Company and FGC entitled to priority in payment
under Section 507(a)(3) of the Bankruptcy Code.           1.1.111 Pro Rata. The
ratio of an Allowed Claim or Allowed Equity Security interest in a particular
class to the aggregate amount of all such Allowed Claims or Allowed Equity
Security interests in any such Class.           1.1.112 Professional Fees. The
Administrative Claims for compensation and reimbursement submitted pursuant to
Sections 330, 331 or 503(b) of the Bankruptcy Code of Persons: (i) employed
pursuant to an order of the Bankruptcy Court under Sections 327 or 1103 of the
Bankruptcy Code; or (ii) for whom compensation and reimbursement has been
allowed by the Bankruptcy Court pursuant to Section 503(b) of the Bankruptcy
Code or by other Final Order, which includes Informal Committee Professionals
Fees and Costs Payments and Indenture Trustee Professional Fees and Costs
Payments.           1.1.113 Protocol Motion.The Motion for Order Approving
Procedures for Sale of Assets Free and Clear of Liens, Claims and Interests and
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases
filed on the Petition Date seeking to establish the procedures by which sales of
Operating Companies shall be documented, advertised and brought before the
Bankruptcy Court for approval.           1.1.114 Protocol Order.The Final Order
entered by the Bankruptcy Court on December 21, 2000 approving the Protocol
Motion, as amended and in effect.           1.1.115 Reinstated or Reinstatement.
These terms shall mean: (i) leaving unaltered the legal, equitable and
contractual rights of the holder of a Claim so as to leave such Claim unimpaired
in accordance with Section 1124 of the Bankruptcy Code; or (ii) notwithstanding
any contractual provision or applicable law that entitles the holder of such
Claim to demand or receive accelerated payment of such Claim after the
occurrence of a default: (a) Curing any such default that occurred before or
after the Petition Date, other than a default of a kind specified in
Section 365(b)(2) of the Bankruptcy Code; (b)

11



--------------------------------------------------------------------------------



 





  reinstating the maturity of such Claim as such maturity existed before such
default; (c) compensating the holder of such Claim for any damages incurred as a
result of any reasonable reliance by such holder on such contractual provision
or such applicable law; and (d) not otherwise altering the legal, equitable, or
contractual rights to which such Claim entitles the holder of such Claim;
provided, however, that any contractual right that does not pertain to the
payment when due of principal and interest on the obligation on which such Claim
is based, including, but not limited to, financial covenant ratios, negative
pledge covenants, covenants or restrictions on merger or consolidation, and
affirmative covenants regarding corporate existence prohibiting certain
transactions or actions contemplated by this Plan, or conditioning such
transactions or actions on certain factors, shall not be required in order to
accomplish Reinstatement.           1.1.116 Residual Assets.This term shall have
the meaning set forth in the Restructuring Agreement.           1.1.117
Restructuring Agreement.That certain Restructuring Agreement dated as of
December 1, 2000 entered by and amongst Debtors, Senior Management and the
Consenting Noteholders, as amended, and in effect.           1.1.118 Retention
Payment.This term shall have the meaning ascribed to it in Section 5.4 of the
Restructuring Agreement.           1.1.119 Risk Management Contracts.This shall
include the following contracts:



  A.   Service Agreement for Workers’ Compensation Self-Insurance Program
effective June 1, 2001 with Meritage Employer Services, LLC;     B.   Liability
Claims Investigation, Adjustment and Management Agreement dated as of June 1,
2001 with Meritage Employer Services, LLC;     C.   Claims Processing and
Managed Care Services Contract dated as of June 1, 2001 with Meritage Employer
Services, LLC; and     D.   Consulting Contract dated as of June 1, 2001 with
Meritage Employer Services, LLC;



        1.1.120 Schedules. The schedules of assets and liabilities and any
amendments thereto filed by the Debtors with the Bankruptcy Court in accordance
with Section 521(1) of the Bankruptcy Code.           1.1.121 SEC. The United
States Securities and Exchange Commission.           1.1.122 Secured Claim. A
Claim that is secured by a Lien against property of the Estates to the extent of
the value of any interest in such property of the Estates securing such Claim or
to the extent of the amount of such Claim subject to setoff in

12



--------------------------------------------------------------------------------



 





  accordance with Section 553 of the Bankruptcy Code, in either case as
determined pursuant to Section 506(a) of the Bankruptcy Code.           1.1.123
Secured Tax Claims. The Claim of any state or local governmental unit which is
secured by a Lien against property owned by the Debtors by operation of
applicable law, including, but not limited to, every such Claim for unpaid real
and personal property taxes together with statutory interest.           1.1.124
Securities Act. The Securities Act of 1933, as amended.           1.1.125 Senior
Management.Collectively, Phillip D. Griffith, Michael E. McPherson, Paul H.
Manske and Max L. Page.           1.1.126 Senior Management Incentive
Program.The ordinary course compensation, benefits and bonuses, Cash
Distribution Incentive, Retention Payment and Executive Payment payable to
Senior Management as set forth in Article V of the Restructuring Agreement and
approved by the Compensation Order.           1.1.127 Statutory Committee.
Collectively, any committee appointed pursuant to Section 1102 of the Bankruptcy
Code.           1.1.128 Subordinated Claim. Any Claim or Equity Security
interest subordinated, for purposes of distribution or otherwise, pursuant to
Section 510 of the Bankruptcy Code.           1.1.129 Subsidiaries.FMI, FRI, 101
Main, FLVI, FBHI, FBHII, FFEC, FSI, FI and the Non-Debtor Affiliates.          
1.1.130 Subsidiaries Board of Directors.The duly constituted and acting board of
directors of the respective Subsidiaries, except for 101 Main which is managed
by the 101 Main Managing Member.           1.1.131 Subsidiary Equity
Interest.Any Equity Security interest in any of the Subsidiaries that are
Debtors, including any limited liability membership interests, represented by
any class or series of common or preferred stock, limited liability membership
interests and any warrants, options, redemption rights, dividend rights,
liquidation preferences or rights to purchase any such common or preferred stock
or limited liability membership interests issued by the Subsidiaries prior to
the Effective Date.           1.1.132 Subsidiary Guarantees. The guarantees by
any Subsidiary of the obligations of FGC under the Notes and Indenture.    
      1.1.133 Tail Liability.Any and all pre-Effective Date Allowed Claims
(excluding the Notes) and Allowed unclassified Claims of any of the Debtors not
assumed in connection with the purchase of the assets or the stock of the
Operating Companies.

13



--------------------------------------------------------------------------------



 





        1.1.134 363 Motion.The Motion filed pursuant to Section 363 of the
Bankruptcy Code with the Bankruptcy Court on March 19, 2001, authorizing the
sale of the assets of FMI, 101 Main and FLVI to Majestic Investor and any
similar motion filed by one or more of the Debtors seeking an order authorizing
the sale of the assets of FRI or the common stock of FRI free and clear of Liens
and the assignment (and in some cases the assumption) of certain assumed
executory contracts and unexpired leases pursuant to Section 365 of the
Bankruptcy Code in accordance with the Protocol Order.           1.1.135 363
Order.Any Final Order of the Bankruptcy Court approving a 363 Motion.          
1.1.136 Taxes. All income, gaming, franchise, excise, sales, use, employment,
withholding, property, payroll or other taxes, assessments, of governmental
charges, together with any interest penalties, additions to tax, fines, and
similar amounts relating thereto, imposed or collected by any federal, state,
local or foreign governmental authority.           1.1.137 Voting Record Date.
The date established by the Bankruptcy Court for purposes of voting on this Plan
by Noteholders and the Indenture Trustee.

      1.2. Computation of Time.In computing any period of time prescribed or
allowed by this Plan, unless otherwise expressly provided, the provisions of
Bankruptcy Rule 9006(a) shall apply.

      1.3. Rules of Interpretation.For purposes of this Plan only; (i) any
reference in this Plan to a contract, instrument, release, indenture, or other
agreement or documents being in particular form or on particular terms and
conditions means that such document shall be substantially in such form or
substantially on such terms and conditions; (ii) any reference in this Plan to
an existing document or exhibit filed or to be filed means such document or
exhibit as it may have been or may be amended, modified, or supplemented; (iii)
unless otherwise specified, all references in this Plan to Sections, Articles,
Schedules and Exhibits are references to Sections, Articles, Schedules and
Exhibits of or to this Plan; (iv) the words “herein,” “hereof,” “hereto,”
and“hereunder” refer to this Plan in its entirety rather than to a particular
portion of this Plan; (v) captions and headings to Articles and Sections are
inserted for convenience of reference only and are not intended to be a part of
or to affect the interpretation of this Plan; and (vi) the rules of construction
and definitions set forth in Sections 101 and 102 of the Bankruptcy Code and in
the Bankruptcy Rules shall apply unless otherwise expressly provided.



2.   TREATMENT OF UNCLASSIFIED CLAIMS

      2.1. General.Pursuant to Section 1123(a)(1) of the Bankruptcy Code, the
Claims against the Debtors set forth in this Article 2 are not designated as
Classes. The holders of such Claims are not entitled to vote on this Plan. The
treatment of the Claims set forth below is consistent with the requirements of
Section 1129(a)(9)(A) of the Bankruptcy Code.

      2.2. Treatment of Administrative Claims.



        2.2.1 Generally. Each Allowed Administrative Claim, other than Preserved
Ordinary Course Administrative Claims treated below, shall be paid in full from
Plan

14



--------------------------------------------------------------------------------



 





  Distribution Cash (or otherwise satisfied in accordance with its terms) upon
the latest of: (i) the Distribution Date; (ii) such date as may be fixed by the
Bankruptcy Court, or as soon thereafter as practicable; (iii) the tenth (10th)
Business Day after such Claim is Allowed, or as soon thereafter as practicable;
and (iv) such date as the holder of such Claim and Debtors shall agree upon.    
      2.2.2 Requests for Payment.All requests for payment of Administrative
Claims against FGC and FRI and all final applications for allowance and
disbursement of Professional Fees must be filed by the Administrative Claims Bar
Date or the holders thereof shall be forever barred from asserting such
Administrative Claims against the Debtors and the Liquidation Trust. All
Professional Fees applications must be in compliance with all of the terms and
provisions of any applicable order of the Bankruptcy Court, including the
Confirmation Order, and all other orders governing payment of Professional Fees.
All Professional Fees applications may be later amended to include any fees and
costs incurred after the Effective Date.           2.2.3 Allowed Preserved
Ordinary Course Administrative Claims.Each Allowed Preserved Ordinary Course
Administrative Claim not paid by a Debtor prior to the Effective Date shall be
paid, performed or settled by the Liquidation Trust pursuant to the terms and
conditions under which such Claim arose.

      2.3. Executive Incentive Claims.



        2.3.1 Retention and Severance.Upon the closing of the sale pursuant to
the Majestic Agreement, $2,400,000.00 earmarked for payment of the Retention
Payment was placed in escrow established pursuant to the Escrow Agreement dated
December 1, 2000. Provided each of the Executives is paid his Retention Payment
from the escrowed funds, each of the Executives shall have no Administrative
Claim in respect of their Retention Payment against Debtors’ estates or the
Liquidation Trust. Each such Executive shall receive payment of his Retention
Payment from the escrowed funds in full in Cash on the Effective Date if not
already distributed to the Executives as provided for in the Compensation Order.
          2.3.2 Cash Distribution Incentive.Each of the Executives shall have,
in addition to such rights regarding Distributable Cash, an Allowed
Administrative Claim (the “Cash Incentive Claims”) in respect of amounts owing
and unpaid to them pursuant to Section 5.2 of the Restructuring Agreement which
shall be paid to the Executives on the Effective Date pursuant to Section 6.1.4
of this Plan. Each of the Executives shall also receive, as distribution in
respect of the Cash Incentive Claims, beneficial interests in the Liquidating
Trust with regard to their Pro Rata Share of Net Residual Assets as provided for
in the Restructuring Agreement. Such beneficial interests shall entitle the
Executives pari passu to payments due to them under Section 5.2 of the
Restructuring Agreement with respect to any Cash distributed to the Noteholders
in respect of their beneficial interests in the Liquidating Trust.

      2.4. Allowed Priority Tax Claims.Each Allowed Priority Tax Claim, if any,
will be paid in full from Plan Distribution Cash the later of (i) the
Distribution Date; (ii) the tenth (10th) Business Day after the date on which an
order allowing such Claim becomes a Final Order; or (iii)

15



--------------------------------------------------------------------------------



 



such other time as is agreed to by the holder of such Claim and the Debtors
prior to the Effective Date or the Liquidation Trust after the Effective Date.



3.   DESIGNATION OF CLASSES OF CLAIMS AND EQUITY INTERESTS

      Pursuant to this Plan and in accordance with Section 1123(a)(1) of the
Bankruptcy Code, all Claims of Creditors and the holders of Equity Securities
(except Administrative Claims, Priority Tax Claims and Preserved Ordinary Course
Administrative Claims) are placed in the Classes described below. A Claim or
Equity Security is classified in a particular Class only to the extent that the
Claim or Equity Security qualifies within the description of that Class and is
classified in other Classes only to the extent that any remainder of the Claim
or Equity Security qualifies within the description of such other Classes. A
Claim is also classified in a particular Class only to the extent that such
Claim is an Allowed Claim in that Class and has not been paid, released or
otherwise satisfied prior to the Effective Date. With respect to Classes of
Claims described as unimpaired under the Plan, except as otherwise provided
under this Plan, nothing shall affect the rights and legal and equitable
defenses of the Estates and Liquidation Trust regarding such Claims classified
as unimpaired under this Plan, including but not limited to, all rights in
respect of legal and equitable defenses to setoff or recoupment against such
Claims.

      3.1. Summary of Classification.



          Class 1:   Priority Wage Claims   Unimpaired
-   no solicitation required           Class 2:   Priority Benefit
Plan Contribution Claims   Unimpaired
-   no solicitation required           Class 3:   Priority Customer Deposit
Claims   Unimpaired
-   no solicitation required           Class 4:   Secured Tax Claims  
Unimpaired
-   no solicitation required           Class 5:   Miscellaneous Secured Claims  
Unimpaired
-   no solicitation required           Class 6:   Noteholder Secured Claims  
Impaired
-   entitled to vote
-   solicitation required           Class 7:   General Unsecured Claims  
Unimpaired
-   not entitled to vote
-   no solicitation required

16



--------------------------------------------------------------------------------



 



          Class 8:   Noteholder Deficiency Claims   Impaired
-   entitled to vote
-   solicitation required           Class 9:   Intercompany Claims   Impaired
-   deemed to have voted no
-   no solicitation required           Class 10:   Subsidiary Equity Securities
  Impaired
-   deemed to have voted no
-   no solicitation required           Class 11:   Old FGC Preferred Stock  
Impaired
-   deemed to have voted no
-   no solicitation required           Class 12:   FSI Warrant Claims   Impaired
-   deemed to have voted no
-   no solicitation required           Class 13:   Old FGC Common Stock  
Impaired
-   deemed to have voted no
-   no solicitation required          

      3.2. Specific Classification.



        3.2.1 Class 1: Priority Wage Claims.Class 1 consists of all Priority
Wage Claims against Debtors.           3.2.2 Class 2: Priority Benefit Plan
Contribution Claims. Class 2 consists of all Priority Benefit Plan Contribution
Claims against Debtors.           3.2.3 Class 3: Priority Customer Deposit
Claims. Class 3 consists of all Priority Customer Deposit Claims against
Debtors.           3.2.4 Class 4: Secured Tax Claims.Class 4 consists of all
Secured Tax Claims against Debtors. Each holder of a Secured Tax Claim shall be
considered to be in its own separate subclass within Class 4, and each such
subclass shall be deemed to be a separate Class for purposes of this Plan.    
      3.2.5 Class 5: Miscellaneous Secured Claims. Class 5 consists of all
Secured Claims against Debtors, other than Secured Claims in Class 4 and
Class 6. Each holder of a Miscellaneous Secured Claim shall be considered to be
in its own separate subclass within Class 5, and each such subclass shall be
deemed to be a separate Class for purposes of this Plan.

17



--------------------------------------------------------------------------------



 





        3.2.6 Class 6: Noteholder Secured Claims.Class 6 consists of the Secured
Claims of the Indenture Trustee and Noteholders under the Notes.           3.2.7
Class 7: General Unsecured Claims.Class 7 consists of all General Unsecured
Claims against Debtors.           3.2.8 Class 8: Noteholder Deficiency
Claims.Class 8 consists of the Noteholder Deficiency Claims.           3.2.9
Class 9: Intercompany Claims.Class 9 consists of all Intercompany Claims amongst
the Debtors.           3.2.10 Class 10: Subsidiary Equity Securities.Class 10
consists of the Subsidiary Equity Securities all of which are held by various of
Debtors.           3.2.11 Class 11: Old FGC Preferred Stock.Class 11 consists of
Old FGC Preferred Stock.           3.2.12 Class 12: FSI Warrant Claims.Class 12
consists of FSI Warrant Claims.           3.2.13 Class 13: Old FGC Common Stock.
Class 13 consists of Old FGC Common Stock and any other FGC Equity Interests not
addressed in this Plan.



4.   DESIGNATION OF AND PROVISIONS FOR TREATMENT OF CLASSES OF CLAIMS NOT
IMPAIRED BY THIS PLAN

      4.1. Class 1 – Priority Wage Claims.Each Allowed Priority Wage Claim, if
any, shall be paid in full from Plan Distribution Cash by the Liquidation Trust
upon the latest of: (i) the Distribution Date; (ii) such date as may be fixed by
the Bankruptcy Court; (iii) the tenth (10th) Business Day after such Claim is
Allowed, or as soon thereafter as practicable; and (iv) such date as the holder
of such Claim and the Debtors, and after the Effective Date, the Liquidation
Trust, shall agree. Class 1 is unimpaired under this Plan. Holders of Claims in
Class 1 are not entitled to vote on this Plan.

      4.2. Class 2 – Priority Benefit Plan Contribution Claims.Each Allowed
Priority Benefit Plan Contribution Claim, if any, shall be paid in full from
Plan Distribution Cash by the Liquidation Trust upon the latest of: (i) the
Distribution Date; (ii) such date as may be fixed by the Bankruptcy Court;
(iii) the tenth (10th) Business Day after such Claim is Allowed, or as soon
thereafter as practicable; and (iv) such date as the holder of such Claim, and
the Debtors, and after the Effective Date, the Liquidation Trust, shall agree.
Class 2 is unimpaired under this Plan. Holders of Claims in Class 2 are not
entitled to vote on this Plan.

      4.3. Class 3 – Priority Customer Deposit Claims.Each Allowed Priority
Customer Deposit Claim, if any, shall be paid in full from Plan Distribution
Cash by the Liquidation Trust upon the latest of: (i) the Distribution Date;
(ii) such date as may be fixed by the Bankruptcy Court; (iii) the tenth (10th)
Business Day after such Claim is Allowed, or as soon thereafter as practicable;
(iv) such date as the holder of such Claim and the Debtors, and after the
Effective Date, the Liquidation Trust, shall agree [; and (v) a date when such
Priority Customer Deposit

18



--------------------------------------------------------------------------------



 



Claim becomes due and owing]. Class 3 is unimpaired under this Plan. Holders of
Claims in Class 3 are not entitled to vote on this Plan.

      4.4. Class 4 – Secured Tax ClaimsEach Allowed Secured Tax Claim shall be
paid in full from Plan Distribution Cash by the Liquidation Trust upon the
latest of: (i) the Distribution Date; (ii) such date as may be fixed by the
Bankruptcy Court; (iii) the tenth (10th) Business Day after such Claim is
Allowed, or as soon thereafter as practicable; (iv) the date on which such
Secured Tax Claim is scheduled to be paid under applicable law or regulation;
and (v) such date as the holder of such Claim and the Debtors, and after the
Effective Date, the Liquidation Trust, shall agree. Class 4 is unimpaired under
this Plan. Holders of Claims in Class 4 are not entitled to vote on this Plan.

      4.5. Class 5 – Miscellaneous Secured Claims. At the option of the Informal
Committee, the holder of any Allowed Secured Claim in Class 5 shall receive one
(1) of the following alternative treatments:



        a) on the Distribution Date, or on such other date thereafter as may be
agreed to by the holder of such Claim and the Debtors or the Liquidation Trust,
as the case may be, shall abandon the collateral securing such Claim to the
holder thereof in full satisfaction and release of such Claim; or           b)
on the Distribution Date, the holder of such Claim shall receive, on account of
such Claim, Plan Distribution Cash equal to its Allowed Secured Claim or such
lesser amount to which the holder of such Allowed Secured Claim shall agree, in
full satisfaction and release of such Allowed Secured Claim.

      Class 5 is unimpaired under this Plan. Holders of Allowed Claims in Class
5 are not entitled to vote on this Plan.

      4.6. Interest.All unimpaired Allowed Claims in Classes 1, 2 and 3 shall
also be paid contemporaneous with payment of these Allowed Claims, interest from
the Petition Date at the Federal Judgment Rate.



5.   DESIGNATION OF AND PROVISIONS FOR TREATMENT OF CLASSES OF CLAIMS AND EQUITY
SECURITIES IMPAIRED BY THIS PLAN

      5.1. Class 6 – Noteholder Secured Claims.The Allowed Secured Claims of
Noteholders and the Indenture Trustee are impaired and shall be treated as
follows:



        5.1.1 Distributions.From and after the Effective Date, each Noteholder
as of the Distribution Record Date shall be deemed to have received in
consideration for the Allowed Secured Claim portion of its Allowed Claim its Pro
Rata Share of the balance of the proceeds of collateral for the Notes to the
extent such proceeds are not distributed to the Indenture Trustee prior to the
Effective Date. Such proceeds shall be distributed to the Indenture Trustee for
the benefit of and distribution to the Noteholders in accordance with the
Indenture. The Indenture Trustee shall release and discharge any remaining Liens
of the Notes Security Documents as required to receive related proceeds.

19



--------------------------------------------------------------------------------



 





        5.1.2 Reserves.All distributions hereunder to Noteholders and the
Indenture Trustee (and under subsection 5.2 of this Plan) are subject to the
requirements of subsection 9.2(d) regarding Plan Distribution Cash.

      5.2. Class 7 – General Unsecured Claims. Each holder of an Allowed General
Unsecured Claim shall receive Plan Distribution Cash equivalent to its Allowed
General Unsecured Claim plus interest at the Federal Judgment Rate from the
Petition Date until paid upon the latest of: (i) the Distribution Date; (ii) the
tenth (10th) Business Day after such Claim is Allowed, or as soon thereafter as
practicable; and (iii) such date as the holder of such Claim and Debtors or the
Liquidation Trust have agreed or shall agree.

      5.3. Class 8 – Noteholder Deficiency Claims. The Allowed Noteholder
Deficiency Claims shall be satisfied by the distribution to the Indenture
Trustee on the Distribution Date of its proportionate share of the Liquidation
Trust Shares to be distributed to the Noteholders as more fully provided for in
subsection 6.1.7 and Article 8 below.

      5.4. Class 9 – Intercompany Claims.All Intercompany Claims in existence on
the Effective Date shall be extinguished and none of the Debtors shall receive
any consideration from any other Debtor as a result of any Intercompany Claim.

      5.5. Class 10 – Subsidiary Equity Interests. All Subsidiary Equity
Interests shall be canceled and terminated without any further act or action
under any applicable agreement, law, regulation, order or rule.

      5.6. Class 11 – Old FGC Preferred Stock.Holders of Old FGC Preferred Stock
shall receive nothing for their Old FGC Preferred Stock, and the Old FGC
Preferred Stock shall be canceled and extinguished without further act or action
under any applicable agreement, law, regulation, order or rule.

      5.7. Class 12 – FSI Warrant Claims.Holders of FSI Warrant Claims shall
receive nothing for their FSI Warrant Claims, and the FSI Warrants shall be
canceled and extinguished without further act or action under any applicable
agreement, law, regulation, order or rule.

      5.8. Class 13 – Old FGC Common Stock.Holders of Old FGC Common Stock and
any remaining FGC Equity Securities shall receive nothing for their Old FGC
Common Stock and remaining FGC Equity Securities, and the Old FGC Common Stock
shall be canceled and extinguished without further act or action under any
applicable agreement, law, regulation, order or rule. Nothing contained herein
shall affect the right of a holder of Old FGC Common Stock to receive other
consideration elsewhere under this Plan or through Final Orders of the
Bankruptcy Court not related to the Old FGC Common Stock.



6.   MEANS FOR IMPLEMENTATION OF PLAN

      6.1. Plan Implementation Steps Occurring on Effective Date.On the
Effective Date, the following events shall occur in the following sequence:



        6.1.1 FGC shall cause FMC and NCI to be merged with and into FGC
pursuant to NRS Chapter 92A, with FGC being the surviving entity in the mergers.
At or about the same time as such mergers, FGC and FI shall cause FAMI to be
merged with and into FGC

20



--------------------------------------------------------------------------------



 





    pursuant to NRS Chapter 92A, with FGC being the surviving entity and with no
consideration being paid to FAMI’s shareholders in such merger. On or before the
Effective Date, FGC shall execute or cause to be executed, and shall file or
cause to be filed with the Nevada Secretary, the articles of merger and any
related documents required for the mergers of FMC, NCI and FAMI to be effective
at the earliest time reasonably practicable on the Effective Date.          
6.1.2Each of the Debtor Subsidiaries shall merge with and into FGC pursuant to
NRS Chapter 92A, with FGC being the surviving entity and with no consideration
being paid to the respective shareholders of the Debtor Subsidiaries in such
mergers. On or before the Effective Date, the Debtors shall execute or cause to
be executed, and shall file or cause to be filed with the Nevada Secretary and
any other applicable governmental authorities, the articles of merger and any
related documents required for the mergers of the Debtor Subsidiaries to be
effective at the earliest time reasonably practicable on the Effective Date
after the mergers specified in Section 6.1.1 of this Plan.           6.1.3The
Plan Distribution Cash shall be delivered to the Liquidation Trust to be held
and preserved by the Liquidation Trust as property of the Estate to be paid in
accordance with this Plan.           6.1.4Payment from Plan Distribution Cash of
all monies due but not yet paid in accordance with the Senior Management
Incentive Program, including the Retention Payments and Cash Incentive Claims to
the extent not previously paid, and delivery to Senior Management of their
Liquidation Trust Shares as provided for in this Plan, the Restructuring
Agreement and Compensation Order.           6.1.5The Liquidation Trust Agreement
shall be executed and the Liquidation Trust shall be deemed effective. FGC shall
settle the Liquidation Trust by irrevocably delivering and conveying to the
Liquidating Trust (1) all Residual Assets; (2) all of the remaining assets of
FGC; and (3) all rights to prosecute Litigation Claims. The Liquidation Trust
shall assume all of the Tail Liabilities of FGC. The Liquidation Trust Shares
shall be distributed as provided for in this Plan, the Liquidation Trust
Agreement and the Restructuring Agreement.           6.1.6The FGC Equity
Securities shall be deemed cancelled. FGC shall be dissolved pursuant to NRS
78.622 without action on the parts of the directors, officers or holders of old
FGC Common Stock. All of the officers and directors of FGC shall be deemed to
have resigned. FGC shall provide such officers and directors with “tail” errors
and omissions insurance coverage for a period of not less than three (3) years
after the Effective Date similar to that provided such officers and directors as
of the Confirmation Date. From the Confirmation Date until the Effective Date,
all the existing outside directors of FGC will continue to be compensated as
provided for in the Compensation Order and the Restructuring Agreement.    
      6.1.7All funds or other property received by the Liquidation Trust shall
be applied and distributed in accordance with the Liquidation Trust Agreement
and this Plan.

21



--------------------------------------------------------------------------------



 



      6.2. Distribution of Plan Distribution Cash.The Debtors shall determine
the necessary amount of Plan Distribution Cash with the consent of the Informal
Committee (not to be unreasonably withheld). In the event agreement cannot be
reached between the Debtors and the Informal Committee prior to the Effective
Date, the Bankruptcy Court shall determine the amount of Plan Distribution Cash.

      6.3. Notice of Effectiveness.When all of the Steps contemplated by
Section 6.1 have been completed, the Debtors shall file with the Bankruptcy
Court and serve upon all holders of claims and all potential holders of
Administrative Claims known to the Debtors (whether or not disputed), a Notice
of Effective Date of Plan. The Notice of Effective Date of Plan shall include
notice of the Administrative Claim Bar Date.

      6.4. Ratification of Liquidation Trust.On the Effective Date, each Person
to whom an interest in the Liquidation Trust is distributed shall be deemed to
have ratified and become bound by the terms of the Liquidation Trust Agreement.

      6.5. No Corporate Action Required.As of the Effective Date: (i) the
adoption, execution, delivery and implementation or assignment of all contracts,
leases, instruments, releases and other agreements related to or contemplated by
this Plan; (ii) the transfer of Estate assets provided for in Section 6.1 above;
(iii) the mergers contemplated by Section 6.1 above; and (iv) the other matters
provided for under or in furtherance of this Plan involving corporate action to
be taken by or required of the Debtors shall be deemed to have occurred and be
effective as provided herein, and shall be authorized and approved in all
respects without further order of the Bankruptcy Court or any requirement of
further action by the stockholders, directors or officers of the Debtors.

      6.6. Informal Committee.Any consent, waiver or other action pursuant to
this Plan to be given by, or power conferred on, the Informal Committee shall be
exercised by a vote of members of the Informal Committee who in the aggregate
own, beneficially own or have investment discretion with respect to Notes
comprising at least a majority of the outstanding principal amount of the Notes.
There shall be no requirement of a meeting or notice to all Noteholders or
Informal Committee members as a prerequisite to such a vote, and the vote may be
by written consent of sufficient members of the Informal Committee.

      6.7. Duties of Indenture Trustee.Following the Effective Date, the
Indenture shall remain in effect to the extent required under this Plan and the
Liquidation Trust. The Indenture Trustee shall take only those actions as from
time-to-time requested by the Liquidation Trust Board of Managers on behalf of
the Liquidation Trust, in accordance with the Indenture. On and after the
Effective Date, the indemnity obligations to the Indenture Trustee under the
Indenture shall become the obligations of the Liquidation Trust but in no event
shall the Plan Distribution Cash or the beneficial interests of holders of
General Unsecured Claims or Senior Management be subject to such indemnity
claims.



7.   EXECUTORY CONTRACTS AND UNEXPIRED LEASES

      7.1. Executory Contracts. All executory contracts and unexpired leases
that both exist on the Confirmation Date and are set forth on the schedule of
assumed executory contracts and unexpired leases attached to this Plan as
Schedule 7.1, shall be deemed assumed by the Debtors and assigned to the
purchaser of substantially all of the assets the Fitzgeralds Reno Hotel Casino,
or, at the election of the Informal Committee, the Liquidation Trust. Schedule
7.1 may be modified by

22



--------------------------------------------------------------------------------



 



the Debtors up to the Effective Date, with notice to the non-debtor party to the
contract affected by such modification and the Informal Committee.

      7.2. Approval of Assumption or Rejection.Entry of the Confirmation Order
shall constitute as of the Effective Date: (i) approval, pursuant to Bankruptcy
Code Section 365(a), of the assumption by the relevant Debtors of each executory
contract and unexpired lease listed on Schedule 7.1, (ii) approval, pursuant to
Bankruptcy Code Section 365(f), of the assignment of each such executory
contract and unexpired lease to the Liquidation Trust; and (iii) authorization
for the relevant Debtors to reject each executory contract and unexpired lease
to which any of the Debtors are parties and which is not listed on Schedule 7.1
and neither assumed, assumed and assigned nor rejected by separate order prior
to the Effective Date. Upon the Effective Date, each counter party to an
executory contract or unexpired lease listed on Schedule 7.1 shall be deemed to
have consented to assumption and assignment contemplated by Bankruptcy Code
Section 365(c)(1)(B), to the extent such consent is necessary for such
assumption and assignment. Notwithstanding anything contained herein to the
contrary, up to the Confirmation Date the Debtors, with the consent of the
Informal Committee, shall have the right to add to or delete from Schedule 7.1
any executory contract or unexpired lease.

      7.3. Cure of Defaults.The Liquidation Trust shall Cure any defaults
respecting each executory contract or unexpired lease assumed pursuant to
Section 7.1 of this Plan upon the latest of (i) the Effective Date or as soon
thereafter as practicable; (ii) such dates as may be fixed by the Bankruptcy
Court or agreed upon by the Debtors, with the consent of the Informal Committee
and after the Effective Date, the Liquidation Trust; or (iii) the tenth (10th)
Business Day after the entry of a Final Order resolving any dispute regarding
(a) a Cure amount; (b) the ability of FGC or the Liquidation Trust to
provide“adequate assurance of future performance” under the executory contract
or unexpired lease assumed pursuant to this Plan in accordance with Section
365(b)(1) of the Bankruptcy Code; or (c) any matter pertaining to assumption,
assignment or the Cure of a particular executory contract or an unexpired lease.

      7.4. Post-Petition Date Contracts and Leases.Executory contracts and
unexpired leases entered into and other obligations incurred after the Petition
Date by the Debtors shall be performed by the Debtors or the Liquidation Trust,
as applicable, in the ordinary course of their business.

      7.5. Restructuring Agreement.Entry of the Confirmation Order shall
constitute authorization for the assumption and assignment on the Effective Date
by Debtors to the Liquidation Trust of the (a) Restructuring Agreement to the
extent obligations and rights contained therein remain unperformed and (b) the
Risk Management Contracts existing as of the Effective Date.

      7.6. Bar Date.All proofs of Claims with respect to Claims arising from the
rejection of any executory contract or unexpired lease shall be filed with KPMG,
LLP, Claims Agent, Attention: Jeffrey Truitt, 355 South Grand Avenue, #2000, Los
Angeles, California 90071, no later than thirty (30) days after the entry of the
Effective Date. Any Claim not filed within such time shall be forever barred.

      7.7. Indemnification Obligations.Any obligations of the Debtors to
indemnify any officer, director or employee serving as a fiduciary of any
employee benefit plan or program of the

23



--------------------------------------------------------------------------------



 



Debtors, pursuant to charter, by-laws, contract or applicable state law shall be
deemed to be, and shall be treated as, an executory contract and assumed by (and
where applicable, assigned to) the Liquidation Trust on the Effective Date;
provided, however, that all obligations of FGC under such executory contracts
shall be deemed satisfied by FGC’s payment in full prior to the Effective Date
of the premium for a claims-made insurance policy providing $10,000,000.00 of
tail coverage with a three-year term, substantially on the same terms as the FGC
Directors’ & Officers’ insurance policy in effect as of the Confirmation Date.



8.   MANNER OF DISTRIBUTION OF PROPERTY UNDER THIS PLAN

      8.1 Surrender of Securities or Debt Instruments.On or before the
Distribution Date, or as soon as practicable thereafter, each Noteholder shall
surrender the Notes evidencing its Allowed Noteholder Deficiency Claim to the
Indenture Trustee as the Disbursing Agent for the Class 8 Claims. No
distribution of property hereunder shall be made to or on behalf of any such
Noteholder unless and until the Notes are delivered to the Indenture Trustee or
the unavailability of such Notes is reasonably established to the satisfaction
of the Liquidation Trust Board of Managers. In the event any Noteholder seeks to
establish the unavailability of the Note evidencing such Allowed Noteholder
Deficiency Claim, the Liquidation Trust Board of Managers shall, within thirty
(30) Business Days after receipt of the Noteholder’s evidence of unavailability
and statement of indemnity of the Liquidation Trust Board of Managers,
(i) provide the Noteholder, in writing, with a detailed description regarding
the rejection of such evidence and statement of indemnity; or (ii) deliver to
the Indenture Trustee a notice of compliance and distribute to such Noteholder
any amounts distributable from the Liquidation Trust. Any such Noteholder who
fails to surrender or cause to be surrendered such Notes or fails to execute and
deliver an affidavit of loss and indemnity reasonably satisfactory to the
Liquidation Trust Board of Managers prior to the second anniversary of the
Effective Date, shall be deemed to have forfeited all rights and claims in
respect of such Notes and shall not participate in any distribution hereunder,
and all property in respect of such forfeited distribution, including interest
accrued thereon, shall revert to the Liquidation Trust notwithstanding any
federal or state escheat laws to the contrary.

      8.2 Distribution Record Date.At the close of business on the Distribution
Record Date, the transfer ledgers of the Indenture Trustee shall be closed, and
there shall be no further changes to the record of Noteholders. The Liquidation
Trust Board of Managers and the Indenture Trustee shall have no obligation to
recognize any transfer of such Notes occurring after the Distribution Record
Date. The Indenture Trustee and Liquidation Trust Board of Managers shall be
entitled instead to recognize and deal for all purposes hereunder with only
those Noteholders stated on the transfer ledgers as of the close of business on
the Distribution Record Date.

      8.3 Delivery of Distributions.Distribution of property shall be made by
the Indenture Trustee to Noteholders at the addresses contained in the official
records of the Indenture Trustee. If any Noteholder’s distribution is returned
as undeliverable, no further distributions to such Noteholder shall be made
unless and until the Indenture Trustee and Liquidation Trust are notified of
such Noteholder’s then current address, at which time all missed distributions
shall be made to such Noteholder without interest. Undeliverable distributions
shall be returned to the Indenture Trustee until such distributions are claimed.
All claims for undeliverable distributions shall be made on or before the second
anniversary of the Effective Date. After such date, all unclaimed property shall
revert to the Liquidation Trust and the claim of any Noteholder or successor to
such

24



--------------------------------------------------------------------------------



 



Noteholder with respect to such property shall be discharged and forever barred
notwithstanding any federal or state escheat laws to the contrary.



9.   CONDITIONS PRECEDENT TO CONFIRMATION AND THE EFFECTIVE DATE

      9.1. Conditions to Confirmation.The following are conditions precedent to
confirmation of this Plan:



  a)   The Confirmation Order shall have been entered and be in form and
substance reasonably acceptable to the Debtors and the Informal Committee; and  
  b)   There shall have been no Consenting Noteholder Default, Debtor Default or
Senior Management Default under the Restructuring Agreement, which default has
not been waived pursuant to such agreement, and there shall have been no
termination upon condition subsequent of the Restructuring Agreement.

      9.2. Conditions to Effectiveness.The following are conditions precedent to
the occurrence of the Effective Date:



  a)   The Confirmation Order shall be a Final Order, except thatDebtors reserve
the right, with the consent of the Informal Committee, to cause the Effective
Date to occur notwithstanding the pendency of an appeal of the Confirmation
Order, under circumstances that would moot such appeal;     b)   No request for
revocation of the Confirmation Order under Section 1144 of the Bankruptcy Code
shall have been made, or, if made, shall remain pending, including any appeal;  
  c)   All documents necessary to implement the transactions contemplated by
this Plan shall be in form and substance reasonably acceptable to the Debtors
and the Informal Committee;     d)   Sufficient Plan Distribution Cash is set
aside, reserved and withheld to make the distributions required by the
Bankruptcy Code and this Plan;     e)   Final Orders are entered approving the
sale by 363 Motion of the Operating Companies;     f)   The sales of the
Operating Companies have been consummated and Debtors have ceased to have any
gaming activities;     f)   The Debtors shall have received any and all required
approvals by the Gaming Authorities to consummate the sales of the Operating
Companies and this Plan; and     g)   The Debtors shall not have adopted any
retention or severance plans for employees.

25



--------------------------------------------------------------------------------



 



      9.3. Waiver of Conditions.The Conditions to Confirmation and Conditions to
Effectiveness may be waived in whole or in part by the Debtors and the Informal
Committee at any time, without notice, an order of the Bankruptcy Court or any
further action other than proceeding to Confirmation and consummation of the
Plan.



10.   TITLE TO PROPERTY; DISCHARGE; INJUNCTION

      10.1. Revesting of Assets.Subject to the provisions of this Plan, the
property of the Estates shall be transferred to the Liquidation Trust on the
Effective Date, pursuant to Section 6.1.5. As of the Effective Date, all such
property shall be free and clear of all Liens, Claims and Equity Securities
except as otherwise provided herein.

      10.2. Preservation of Litigation Claims.In accordance with Section
1123(b)(3) of the Bankruptcy Code, and except as otherwise expressly provided
herein, all Litigation Claims shall be transferred to the Liquidation Trust
pursuant to Section 6.1.5. In the event Allowed General Unsecured Claims are not
paid in full in Cash in accordance with subsection 5.2 of this Plan, and
instead, receive beneficial interests in the Liquidation Trust, the Avoidance
Actions as part of Litigation Claims, shall include the right to Postpetition
Date Cash Distributions and Prepetition Date Excess Cash Distributions.

      10.3. Discharge.All of the Debtors’ assets will be liquidated and the
proceeds of which will be distributed pursuant to this Plan. As such, no assets
are being retained by Debtors and the Debtors shall not receive a discharge.

      10.4. Injunction.From and after the Effective Date, and except as provided
in this Plan and the Confirmation Order, all entities that have held, currently
hold or may hold a Claim or other debt or liability or an Equity Security or
other right of an Equity Security holder that is terminated pursuant to the
terms of this Plan are permanently enjoined from taking any of the following
actions on account of any such Claims, debts or liabilities or terminated Equity
Security or rights: (i) commencing or continuing in any manner any action or
other proceeding against the Liquidation Trust or its respective property;
(ii) enforcing, attaching, collecting or recovering in any manner any judgment,
award, decree or order against the Liquidation Trust or its respective property;
(iii) creating, perfecting or enforcing any Lien or encumbrance against the
Liquidation Trust or its respective property; (iv) asserting a setoff, right of
subrogation or recoupment of any kind against any debt, liability or obligation
due to the Liquidation Trust or its respective property; and (v) commencing or
continuing any action, in any manner or any place, that does not comply with or
is inconsistent with the provisions of this Plan or the Bankruptcy Code. By
accepting distributions pursuant to this Plan, each holder of an Allowed Claim
receiving distributions pursuant to this Plan will be deemed to have
specifically consented to the injunction set forth in this section.

      10.5. Exculpation.From and after the Effective Date, none of Debtors, the
Liquidation Trust, or the Informal Committee nor any of their respective present
or former members, directors, officers, managers, employees, advisors, attorneys
or agents, shall have or incur any liability to any holder of a Claim or Equity
Security or any other party in interest, or any of their respective agents,
employees, representatives, financial advisors, attorneys or Affiliates, or any
of their successors or assigns, for any act or omission in connection with,
relating to, or arising out of, the Chapter 11 Cases, Liquidation Trust, 363
Motion, the pursuit of confirmation of this Plan or the consummation of this
Plan, except for (i) under the Restructuring Agreement to the extent assumed and
assigned to

26



--------------------------------------------------------------------------------



 



the Liquidation Trust, (ii) violations of the Risk Management Contracts,
(iii) gross negligence and (iv) willful misconduct, and in all respects shall be
entitled to reasonably rely upon the advice of counsel with respect to their
duties and responsibilities under this Plan or in the context of the Chapter 11
Cases. No holder of a Claim or Equity Security, nor any other party in interest,
including their respective agents, employees, representatives, financial
advisors, attorneys or Affiliates, shall have any right of action against
Debtors, the Liquidation Trust, the Informal Committee or any of their
respective present or former members, officers, directors, managers, employees,
advisors, attorneys or agents, for any act or omission in connection with,
relating to, or arising out of, the Chapter 11 Cases, the pursuit of
confirmation of this Plan, the consummation of this Plan or the administration
of this Plan, except for (i) their willful misconduct or gross negligence,
(ii) matters specifically contemplated by either this Plan or the Liquidation
Trust and (iii) any liability of an attorney to its client not subject to
exculpation under the Bankruptcy Code.



11.   RETENTION OF JURISDICTION

      11.1. Jurisdiction.Notwithstanding the entry of the Confirmation Order and
the occurrence of the Effective Date, the Bankruptcy Court shall retain such
jurisdiction over the Chapter 11 Cases and the Liquidation Trust after the
Effective Date as is legally permissible, including jurisdiction to:



  a)   Allow, disallow, determine, liquidate, classify, estimate or establish
the priority or secured or unsecured status of any Claim or Disputed Claim,
including the resolution of any request for payment of any Administrative Claim
and the resolution of any and all objections to the allowance or priority of
Claims or Disputed Claims;     b)   Grant or deny any applications for allowance
of compensation or reimbursement of expenses authorized pursuant to the
Bankruptcy Code or this Plan for periods ending on or before the Effective Date;
    c)   Resolve any matters related to the assumption, assignment or rejection
of any executory contract or unexpired lease to which the Debtors or the
Liquidation Trust are party and to hear, determine and, if necessary, liquidate,
any Claims arising therefrom or cure amounts related thereto;     d)   Ensure
that distributions to holders of Allowed Claims and members of the Liquidation
Trust are accomplished pursuant to the provisions of this Plan;     e)   Decide
or resolve any motions, adversary proceedings, contested or litigated matters
and any other matters and grant or deny any applications or motions involving
the Debtors or the Liquidation Trust that may be pending on the Effective Date;
    f)   Enter such orders as may be necessary or appropriate to implement or
consummate the provisions of this Plan and all contracts, instruments, releases
and other agreements or documents created in connection with this Plan or the
Disclosure Statement or the Confirmation Order, except as otherwise provided
herein;

27



--------------------------------------------------------------------------------



 





    g)   Decide or resolve any cases, controversies, suits or disputes that may
arise in connection with the consummation, interpretation or enforcement of a
363 Order, Final Order, this Plan or the Confirmation Order or any Person’s
obligations incurred in connection with a 363 Order, Final Order, this Plan or
the Confirmation Order;     h)   Modify this Plan before or after the Effective
Date pursuant to Section 1127 of the Bankruptcy Code or modify any contract,
instrument, release or other agreement or document created in connection with
this Plan or the Disclosure Statement or the Confirmation Order; or remedy any
defect or omission or reconcile any inconsistency in any Bankruptcy Court order,
this Plan or the Confirmation Order or any contract, instrument, release or
other agreement or document created in connection with this Plan or the
Disclosure Statement of the Confirmation Order, in such manner as may be
necessary or appropriate to consummate this Plan, to the extent authorized by
the Bankruptcy Code;     i)   Issue injunctions, enter and implement other
orders or take such other actions as may be necessary or appropriate to restrain
interference by any person with consummation, implementation or enforcement of a
363 Order, Final Order, this Plan or Confirmation Order, except as otherwise
provided herein;     j)   Enter and implement such orders as are necessary or
appropriate if a Final Order, 363 Order or the Confirmation Order is for any
reason modified, stayed, reversed, revoked or vacated;     k)   Determine any
other matters that may arise in connection with or relate to this Plan, Final
Order, a 363 Order, the Disclosure Statement, the Confirmation Order, the
Liquidation Trust or any contract, instrument, release or other agreement or
document created in connection with this Plan, the Disclosure Statement, Final
Order, 363 Order, Confirmation Order or Liquidation Trust except as otherwise
provided herein;     l)   Enter an order closing the Chapter 11 Cases;     m)  
Hear and decide Litigation Claims and continue to hear and decide pending
Litigation Claims and any other claim or cause of action of Debtors and the
Liquidation Trust; and     n)   Decide or resolve any matter over which the
Bankruptcy Court has jurisdiction pursuant to Section 505 of the Bankruptcy
Code.  



12.   MODIFICATION AND AMENDMENT OF PLAN; ALTERNATIVE TRANSACTIONS

      12.1. Modification and Amendment.Prior to Confirmation, Debtors may, with
the consent of the Informal Committee, alter, amend, or modify this Plan under
Section 1127(a) of the Bankruptcy Code at any time. After the Confirmation Date
and prior to substantial consummation

28



--------------------------------------------------------------------------------



 



of this Plan as defined in Section 1101(2) of the Bankruptcy Code, Debtors may,
under Section 1127(b), (c) and (d) of the Bankruptcy Code, alter, amend or
modify this Plan or institute proceedings in the Bankruptcy Court to remedy any
defect or omission or reconcile any inconsistencies in this Plan, the Disclosure
Statement or the Confirmation Order, to make appropriate adjustments and
modifications to this Plan or the Confirmation Order as a result of comments or
actions of the SEC or Gaming Authorities, and such matters as may be necessary
to carry out the purposes and effects of this Plan so long as such proceedings
do not materially adversely affect the treatment of holders of Claims under this
Plan.



13.   MISCELLANEOUS

      13.1. Filing of Objections to Claims.After the Effective Date, objections
to Claims shall be made and objections to Claims made previous thereto shall be
pursued by the Liquidation Trust or any other party properly entitled to do so
after notice to the Liquidation Trust and approval by the Bankruptcy Court. Any
objections made after the Effective Date shall be filed and served not later
than ninety (90) days after the Effective Date; provided, however, that such
period may be extended by order of the Bankruptcy Court for good cause shown.

      13.2. Resolution of Objections After Effective Date; Distributions



        13.2.1. Resolution of Objections.From and after the Effective Date, the
Liquidation Trust may litigate to judgment, propose settlements of, or withdraw
objections to, all pending or filed Disputed Claims and except for Disputed
Claims and Avoidance Actions regarding the Indenture Trustee, Noteholders,
Indenture Trustee Professionals or Informal Committee Professionals, the
Liquidation Trust may settle or compromise any Disputed Claim without notice and
a hearing and without approval of the Bankruptcy Court.           13.2.2.
Distributions.In order to facilitate distributions to holders of Allowed Claims,
and if and to the extent there are Disputed Claims in any Class, the Disbursing
Agent shall set aside in a separate designated reserve account the payments or
distributions applicable to such Disputed Claims as if such Disputed Claims were
Allowed Claims, pending the allowance or disallowance of such Disputed Claims.
In the event that the Liquidation Trust wishes to deposit or hold a lesser
amount than required herein and is unable to reach an agreement with the holder
of the Disputed Claim or the Disbursing Agent, as the case may be, on the amount
to be deposited or held, the Bankruptcy Court shall fix the amount after notice
and hearing. Upon Final Order with respect to a Disputed Claim, the holder of
such Disputed Claim, to the extent it has been determined to be an Allowed
Claim, shall receive from the Disbursing Agent that payment or distribution to
which it would have been entitled if the portion of the Claim so allowed had
been allowed as of the Effective Date. Such payment or distribution shall be
made as soon as practical after the order allowing the Claim has become a Final
Order. The balance of the amount held by the Disbursing Agent after such payment
applicable to a previously Disputed Claim that has been disallowed in whole and
in part, shall be returned to the Liquidation Trust.           13.2.3.
Late-Filed Claims.No claim filed after the Bar Date or, as applicable, the
Administrative Claim Bar Date, shall be allowed, and all such Claims are hereby
disallowed in full. After the Bar Date or the Administrative Bar Date, as
applicable, no Creditor shall

29



--------------------------------------------------------------------------------



 





  be permitted to amend any claim to increase the claimed amount; and any such
amendment shall be disallowed to the extent of the late-filed increase in the
claimed amount.

      13.3. Effectuating Documents; Further Transactions; Timing.Each of the
officers of the Debtors and any trustee of the Liquidation Trust is authorized
to execute, deliver, file or record such contracts, instruments, releases and
other agreements or documents and to take such actions as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of this
Plan and any securities issued, transferred or canceled pursuant to this Plan.
All transactions that are required to occur on the Effective Date under the
terms of this Plan shall be deemed to have occurred simultaneously. The Debtors
are authorized and directed to do such acts and execute such documents as are
necessary to implement this Plan.

      13.4. Exemption from Transfer Taxes.Pursuant to Section 1146(c) of the
Bankruptcy Code, (i) the issuance, distribution, transfer or exchange of Estate
property; (ii) the creation, modification, consolidation or recording of any
deed of trust or other security interest, the securing of additional
indebtedness by such means or by other means in furtherance of, or connection
with this Plan or the Confirmation Order; (iii) the making, assignment,
modification or recording of any lease or sublease; or (iv) the making, delivery
or recording of a deed or other instrument of transfer under, in furtherance of,
or in connection with, this Plan, Confirmation Order or any transaction
contemplated above, or any transactions arising out of, contemplated by or in
any way related to the foregoing shall not be subject to any document recording
tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp
act or real estate transfer tax, mortgage recording tax or other similar tax or
governmental assessment and the appropriate state of local government officials
or agents shall be, and hereby are, directed to forego the collection of any
such tax or assessment and to accept for filing or recordation any of the
foregoing instruments or other documents without the payment of any such tax or
assessment.

      13.5. Revocation or Withdrawal of this Plan.The Debtors reserve the right
to revoke or withdraw this Plan as to any one or all of Debtors at any time
prior to the Confirmation Date. If this Plan is withdrawn or revoked, then this
Plan shall be deemed null and void and nothing contained herein shall be deemed
to constitute a waiver or release of any Claims by or against the Debtors or any
other Person nor shall the withdrawal or revocation of this Plan prejudice in
any manner the rights of the Debtors or any Person in any further proceedings
involving the Debtors. In the event this Plan is withdrawn or revoked, nothing
set forth herein shall be deemed an admission of any sort and this Plan and any
transaction contemplated thereby shall not be admitted into evidence in any
proceeding.

      13.6. Binding Effect.This Plan shall be binding upon, and shall inure to
the benefit of, the Debtors and the holders of all Claims and Equity Securities
and their respective successors and assigns.

      13.7. Governing Law.Except to the extent that the Bankruptcy Code or other
federal law is applicable or as provided in any contract, instrument, release or
other agreement entered into in connection with this Plan or in any document
which remains unaltered by this Plan, the rights, duties and obligations of the
Debtors and any other Person arising under this Plan shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Nevada without giving effect to Nevada’s choice of law provisions.

30



--------------------------------------------------------------------------------



 



      13.8. Modification of Payment Terms.The Liquidation Trust reserves the
right to modify the treatment of any Allowed Claim in any manner adverse only to
the holder of such Allowed Claim at any time after the Effective Date upon the
prior written consent of the holder whose Allowed Claim treatment is being
adversely affected.

      13.9. Providing for Claims Payments.Except for the Indenture Trustee and
Noteholders in Classes 6 and 8, distributions to holders of Allowed Claims shall
be made by the Disbursing Agent: (i) at the addresses set forth on the proofs of
Claim filed by such holders (or at the last known addresses of such holders if
no proof of Claim is filed or if the Debtor has been notified of a change of
address); (ii) at the addresses set forth in any written notices of address
changes delivered to the Disbursing Agent after the date of any related proof of
Claim; or (iii) at the addresses reflected in the Schedules if no proof of Claim
has been filed and the Disbursing Agent has not received a written notice of a
change of address. If any holder’s distribution is returned as undeliverable, no
further distributions to such holder shall be made unless and until the
Disbursing Agent is notified of such holder’s then current address, at which
time all missed distributions shall be made to such holder without interest.
Amounts in respect of undeliverable distributions made through the Disbursing
Agent shall be returned to the Liquidation Trust until such distributions are
claimed. All claims for undeliverable distributions shall be made on or before
the second anniversary of the Effective Date. After such date, all unclaimed
property shall revert to the Liquidation Trust and the Claim of any holder or
successor to such holder with respect to such property shall be discharged and
forever barred notwithstanding any federal or state escheat laws to the
contrary. Nothing contained in this Plan shall require the Debtors, the
Liquidation Trust or the Disbursing Agent to attempt to locate any holder of an
Allowed Claim.

      13.10. Set Offs.The Debtors and the Liquidation Trust may, but shall not
be required to, set off or recoup against any Claim and the payments or other
distributions to be made pursuant to this Plan in respect of such Claim (before
any distribution is made on account of such Claim), claims of any nature
whatsoever that the applicable Debtor or Liquidation Trust may have against the
holder of such Claim to the extent such Claims may be set off or recouped under
applicable law, but neither the failure to do so nor the allowance of any Claim
hereunder shall constitute a waiver or release by the Debtors or the Liquidation
Trust of any such claim that it may have against such holder.

      13.11. Notices.Any notice required or permitted to be provided under this
Plan shall be in writing and served by either: (a) certified mail, return
receipt requested, postage prepaid; (b) hand delivery or (c) reputable overnight
courier service, freight prepaid, to be addressed as follows:

      If to the Debtors:   Fitzgeralds Gaming Corporation
3097 East Warm Springs Road, Suite 100
Las Vegas, Nevada 89120
Attn: Philip D. Griffith
Tel: (702) 940-2202
Fax: (702) 940-2207


31



--------------------------------------------------------------------------------



 





      With a copy to:   GORDON & SILVER, LTD.
3960 Howard Hughes Parkway, 9th Floor
Las Vegas, Nevada 89109
Attn: Gerald M. Gordon, Esq.
          Thomas H. Fell, Esq.
Tel: (702) 796-5555
Fax: (702) 369-2666       If to Informal Committee:   Houlihan Lokey Howard &
Zukin
685 Third Avenue, 15th Floor
New York, New York 10017
Attn: William H. Hardie, III
Tel: (212) 497-4100
Fax: (212) 661-3070       With a copy to:   Ropes & Gray
One International Place
Boston, Massachusetts 02110
Attn: Don DeAmicis, Esq.
Tel: (617) 951-7000
Fax: (617) 951-7050       If to the Indenture Trustee:   The Bank of New York
101 Barclay Street 21W
New York, New York 10286
Attn: Irene Siegel
Tel: (212) 815-5703
Fax: (212) 815-5915
      With a copy to:   Emmett, Marvin & Martin
120 Broadway
New York, New York 10271
Attn: Edward P. Zujkowski, Esq.
Tel: (212) 238-3000
Fax: (212) 238-3100

      13.12. Statutory Committee.Any Statutory Committee appointed in the
Chapter 11 Cases shall terminate on the Effective Date and shall thereafter have
no further responsibilities in respect of the Chapter 11 Cases, except with
respect to preparation of filing of applications for compensation and
reimbursement of expenses.

      13.13. Severability.If any provision of this Plan is determined by the
Bankruptcy Court to be invalid, illegal or unenforceable or this Plan is
determined to be not confirmable pursuant to Section 1129 of the Bankruptcy
Code, the Bankruptcy Court, at the request of the Debtors shall have the power
to alter and interpret such term to make it valid or enforceable to the maximum
extent practicable, consistent with the original purpose of the term or
provision held to be invalid,

32



--------------------------------------------------------------------------------



 



void or unenforceable, and such term or provision shall then be applicable as
altered or interpreted. Notwithstanding any such holding, alteration or
interpretation, the remainder of the terms and provisions of this Plan shall
remain in full force and effect and will in no way be affected, impaired or
invalidated by such holding, alteration or interpretation. The Confirmation
Order shall constitute a judicial determination and shall provide that each term
and provision of this Plan, as it may have been altered or interpreted in
accordance with the foregone, is valid and enforceable pursuant to its terms.

      13.14. Withholding and Reporting Requirements. In connection with this
Plan and all instruments and securities issued in connection therewith and
distributions thereon, the Liquidation Trust Board of Managers and the Indenture
Trustee, as the case may be, shall comply with all withholding and reporting
requirements imposed by any federal, state, local, or foreign taxing authority,
and all distributions hereunder shall be subject to any such withholding and
reporting requirements. The Liquidation Trust Board of Managers or the Indenture
Trustee, as the case may be, shall be authorized to take any and all action that
may be necessary to comply with such withholding and recording requirements.
Notwithstanding any other provision of this Plan, each holder of an Allowed
Claim that has received a distribution pursuant to this Plan shall have sole and
exclusive responsibility for the satisfaction or payment of any tax obligation
imposed by any governmental unit, including income, withholding and other tax
obligation on account of such distribution.

      13.15. Post Confirmation Reporting.Until the entry of the final decree
closing the Chapter 11 Cases, the Liquidation Trust shall comply with the
post-confirmation reporting requirements found in Local Rule 3020. Additionally,
to the extent required, the Liquidation Trust shall file post-confirmation
quarterly operating reports as required by the United States Trustee Guidelines,
para. 7.2.

      13.16. Cramdown.In the event that any impaired Class is determined to have
rejected this Plan in accordance with Section 1126 of the Bankruptcy Code, the
Debtors will invoke the provisions of Section 1129(b) of the Bankruptcy Code to
satisfy the requirements for confirmation of this Plan. The Debtors reserve the
right to modify this Plan to the extent, if any, that Confirmation pursuant to
Section 1129(b) of the Bankruptcy Code requires modification.

      13.17. Quarterly Fees to the United States Trustee.Prior to the Effective
Date, Debtors, and after the Effective Date the Liquidation Trust, shall pay all
quarterly fees payable to the Office of the United States Trustee for the
Debtors after Confirmation, consistent with applicable

/ / /

/ / /

/ / /

/ / /

/ / /

/ / /

33



--------------------------------------------------------------------------------



 



provisions of the Bankruptcy Code and Bankruptcy Rules.

DATED: December 5, 2002

              Respectfully submitted,               FITZGERALDS GAMING
CORPORATION,
a Nevada corporation               By:          

--------------------------------------------------------------------------------

              101 MAIN STREET LIMITED LIABILITY COMPANY,
a Colorado Limited Liability Company               By:          

--------------------------------------------------------------------------------

              FITZGERALDS BLACK HAWK, INC.,
a Nevada corporation               By:          

--------------------------------------------------------------------------------

              FITZGERALDS BLACK HAWK II, INC.,
a Colorado corporation               By:          

--------------------------------------------------------------------------------

              FITZGERALDS INCORPORATED,
a Nevada corporation               By:          

--------------------------------------------------------------------------------

              FITZGERALDS LAS VEGAS, INC.,
a Nevada corporation               By:          

--------------------------------------------------------------------------------

              FITZGERALDS MISSISSIPPI, INC.,
a Nevada corporation           By:          

--------------------------------------------------------------------------------

34



--------------------------------------------------------------------------------



 



              FITZGERALDS RENO, INC.,
a Nevada corporation               By:          

--------------------------------------------------------------------------------

              FITZGERALDS SOUTH, INC.,
a Nevada corporation               By:          

--------------------------------------------------------------------------------

              FITZGERALDS FREMONT EXPERIENCE
CORPORATION, a Nevada Corporation               By:          

--------------------------------------------------------------------------------

              GORDON & SILVER, LTD.               By:          

--------------------------------------------------------------------------------

        Gerald M. Gordon,
Attorney for the Debtors-In-Possession

35



--------------------------------------------------------------------------------



 



SCHEDULE 1.1.79
TO
PLAN OF REORGANIZATION

CERTAIN PRESERVED POTENTIAL CAUSES OF ACTION

      All defined terms used herein shall have the meanings set forth in the
Plan. The following is a non-exhaustive list of potential parties against whom
Debtors and/or the Liquidation Trust may hold a claim or cause of action.
Debtors and the Liquidation Trust Reorganized FGC reserve their right to modify
this list to amend or add parties or causes of action, but disclaim any
obligation to do so. In addition to the possible causes of action and claims
listed below, Debtors and the Liquidation Trust have or may have, in the
ordinary course of their business, numerous causes of action and Claims or
rights against contractors, subcontractors, suppliers and others with whom they
deal in the ordinary course of their business (the “Ordinary Course Claims”).
Debtors and the Liquidation Trust reserve their right to enforce, sue on, settle
or compromise (or decline to do any of the foregoing) the Ordinary Course
Claims, as well as the claims and causes of action listed below and all other
clams and causes of action. Debtors and the Liquidation Trust also have, or may
have, and are retaining, various claims or causes of action arising under or
pursuant to its insurance policies, and all rights arising under, relating to,
or in connection with such policies are expressly reserved and retained.

36



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
TO
PLAN OF REORGANIZATION

ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES

37